 Case 3:19-cv-02310-E Document 29 Filed 04/09/21    Page 1 of 100 PageID 493



               IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF TEXAS
                         DALLAS DIVISION

MATTHEW LEE JOHNSON,                §
            Petitioner,             §
                                    §     Civil Action No. 3:19–cv–02310–E
v.                                  §     *DEATH PENALTY CASE*
                                    §
BOBBY LUMPKIN,                      §
Director, Texas Department          §
of Criminal Justice,                §
Correctional Institutions Division, §
                  Respondent.       §

        RESPONDENT’S ANSWER WITH BRIEF IN SUPPORT

                                        KEN PAXTON
                                        Attorney General of Texas

                                        BRENT WEBSTER
                                        First Assistant Attorney General

                                        JOSH RENO
                                        Deputy Attorney General for Criminal
                                        Justice

                                        EDWARD L. MARSHALL
                                        Chief, Criminal Appeals Division

                                        GARRETT GREENE*
      * Counsel of Record               Assistant Attorney General
                                        State Bar No. 24096217

                                        P. O. Box 12548, Capitol Station
                                        Austin, Texas 78711
                                        (512) 936–1400

                                        Counsel for Respondent
Case 3:19-cv-02310-E Document 29 Filed 04/09/21                                                    Page 2 of 100 PageID 494



                                             TABLE OF CONTENTS


    TABLE OF AUTHORITIES............................................................................................................ III

    ANSWER .............................................................................................................................................. 1

    JOHNSON’S ALLEGATIONS ......................................................................................................... 1

    STATEMENT OF THE CASE ......................................................................................................... 2

    STATEMENT OF FACTS ................................................................................................................ 3

    I.        FACTS RELATING TO GUILT/INNOCENCE................................................................ 3

    II.       FACTS RELATING TO PUNISHMENT ........................................................................... 7

              A. THE STATE’S FUTURE DANGEROUSNESS EVIDENCE ................................... 7

                    1. CRIMINAL HISTORY ................................................................................................. 8

                    2.VIOLENT AND DISRUPTIVE BEHAVIOR IN WHILE INCARCERATED 17

              B. THE DEFENSE’S CASE IN MITIGATION ............................................................... 20

                    1. JOHNSON’S CHILDHOOD, RELATIONSHIPS, AND EARLY LIFE .......... 21

                    2. DRUG USE AND DEPRESSION ........................................................................... 23

                    3. MURDER OF NANCY HARRIS AND REMORSEFULNESS ......................... 27

                    4. JOHNSON’S LOW RISK TO OTHERS WHILE INCARCERATED .............. 30

              C. THE STATE’S REBUTTAL ........................................................................................... 31

    ARGUMENT ...................................................................................................................................... 31

              A. STRICKLAND STANDARD UNDER AEDPA .......................................................... 35

              B. TRIAL COUNSEL CONDUCTED A REASONABLE INVESTIGATION INTO
              JOHNSON’S SOCIAL HISTORY...................................................................................... 37

                    1. STATE HABEAS PROCEEDINGS ........................................................................ 40

                    2. THE DEFENSIVE STRATEGY .............................................................................. 41

                    3. THE MITIGATION INVESTIGATION ................................................................. 41

                    4. TRIAL COUNSEL WERE NOT DEFICIENT. .................................................... 42




                                                                              i
Case 3:19-cv-02310-E Document 29 Filed 04/09/21                                                 Page 3 of 100 PageID 495


                    5. EVEN ASSUMING TRIAL COUNSEL WERE DEFICIENT, JOHNSON IS
              UNABLE TO PROVE PREJUDICE GIVEN ALL THE AGGRAVATING
              EVIDENCE BEFORE THE JURY AND THE DOUBLE-EDGED NATURE OF
              HIS SOCIAL HISTORY AND DRUG USE EVIDENCE. ............................................ 59

              C. TRIAL COUNSEL PROPERLY PREPARED FOR DR. ROACHE’S
              TESTIMONY. ......................................................................................................................... 62

              D. TRIAL COUNSEL CONSULTED WITH AN EXPERT REGARDING THE
              UNAVAILABILITY OF MENTAL HEALTH CARE AND SUBSTANCE ABUSE
              TREATMENT. ....................................................................................................................... 69

    II.       JOHNSON’S CLAIMS CHALLENGING TEXAS’S DEATH PENALTY STATUTE
              ARE FORECLOSED BY PRECEDENT.......................................................................... 72

              A. THE FUTURE DANGEROUSNESS SPECIAL ISSUE IS NOT
              UNCONSTITUTIONALLY VAGUE ................................................................................. 72

              B. NO CLEARLY ESTABLISHED FEDERAL LAW REQUIRES THAT TEXAS’S
              MITIGATION SPECIAL ISSUE BE ASSIGNED A BURDEN OF PROOF. .......... 77

              C. THE TRIAL COURT WAS NOT REQUIRED TO INSTRUCT THE JURY THA
              A “NO” VOTE BY A SINGLE JUROR ON THE FIRST SPECIAL ISSUE, OR A
              “YES” VOTE BY A SINGLE JUROR ON THE SECOND SPECIAL ISSUE,
              WOULD RESULT IN A LIFE SENTENCE INSTEAD OF DEATH. ........................ 79

    III.      JOHNSON FAILS TO SHOW HE WAS SELECTIVELY PROSECUTED. ............ 83

    IV.       THIS COURT SHOULD DENY JOHNSON’S REQUEST FOR AN ..........................
              EVIDENTIARY HEARING. ............................................................................................... 88

    CONCLUSION .................................................................................................................................. 90




                                                                           ii
  Case 3:19-cv-02310-E Document 29 Filed 04/09/21                    Page 4 of 100 PageID 496



                                TABLE OF AUTHORITIES

Cases

Aguilar v. Dretke, 428 F.3d 526 (5th Cir. 2005) ......................................... 81, 85

Alexander v. Johnson, 211 F.3d 895 (5th Cir. 2000) .................................. 83, 91

Alexander v. McCotter, 775 F.2d 595 (5th Cir. 1985) ....................................... 45

Apprendi v. New Jersey, 530 U.S. 466 (2000) ............................................. 78, 79

Avila v. Quarterman, 560 F.3d 299 (5th Cir. 2009) ......................................... 79

Barefoot v. Estelle, 463 U.S. 880 (1983) ............................................................ 76

Bible v. Stephens, 640 Fed. Appx. 350 (5th Cir. 2016)..................................... 77

Bible v. Stephens, 2014 WL 5500722 (S.D. Tex. Oct. 30, 2014) ...................... 77

Blue v. Thaler, 665 F.3d 647 (5th Cir. 2011) .................................. 79, 80, 82, 83

Bobby v. Van Hook, 558 U.S. 4 (2009) ............................................................. 39

Broadnax v. Lumpkin, 987 F.3d 400 (5th Cir. 2021) ........................... 80, 82, 88

Brown v. Thaler, 684 F.3d 482 (5th Cir. 2012) ................................................ 58

Busby v. Dretke, 359 F.3d 708 (5th Cir. 2004)............................................ 81, 85

Clark v. Johnson, 202 F.3d 760 (5th Cir. 2000) ............................................... 34

Coble v. Quarterman, 496 F.3d 430 (5th Cir. 2007) ................................... 46, 58

Coleman v. Thompson, 501 U.S. 722 (1991) ......................................... 76, 81, 85

Cullen v. Pinholster, 563 U.S. 170 (2011) ................................................. Passim

Day v. Quarterman, 566 F.3d 527 (5th Cir. 2009) ........................................... 44

Dowthitt v. Johnson, 230 F.3d 733 (5th Cir. 2000) .............................. 51, 54, 58

Druery v. State, 225 S.W.3d 491 (Tex. Crim. App. 2007) ................................ 75



                                                      iii
  Case 3:19-cv-02310-E Document 29 Filed 04/09/21                    Page 5 of 100 PageID 497



Druery v. Thaler, 647 F.3d 535 (5th Cir. 2011) ................................................ 79

Ex parte Hood, 304 S.W.3d 397 (Tex. Crim. App. 2010) .................................. 74

Ex parte Johnson, 2019 WL 4317046 (Tex. Crim. App. Sept. 11, 2019) . Passim

Ex parte Nelson, 137 S.W.3d 666 (Tex. Crim. App. 2004) ......................... 81, 85

Gardner v. Davis, 779 F. App’x 187 (5th Cir. 2019) ....................... 47, 50, 53, 56

Granados v. Quarterman, 455 F.3d 529 (5th Cir. 2006).................................. 79

Green v. Johnson, 116 F.3d 1115 (5th Cir. 1997) ............................................. 43

Gregg v. Georgia, 428 U.S. 153 (1976) ........................................................ 87, 89

Gregory v. Thaler, 601 F.3d 347 (5th Cir. 2010) .............................................. 37

Hardy v. Cross, 565 U.S. 65 (2011) ................................................................... 32

Harrington v. Richter, 562 U.S. 86 (2011) ................................................ Passim

Hinton v. Alabama, 571 U.S. 263 (2014) .......................................................... 43

Hopkins v. Cockrell, 325 F.3d 579 (5th Cir. 2003) ........................................... 58

Hughes v. Dretke, 160 F. App’x. 431 (5th Cir. 2006) .................................. 77, 87

Hughes v. Dretke, 412 F.3d 582 (5th Cir. 2005) ............................................... 83

Hughes v. Johnson, 191 F.3d 607 (5th Cir. 1999) ............................................ 76

In re U.S., 397 F.3d 274 (5th Cir. 2005) ........................................................... 88

Johnson v. Cockrell, 306 F.3d 249 (5th Cir. 2002) ..................................... 62, 76

Johnson v. Mississippi, 486 U.S. 578 (1988) .................................................... 77

Johnson v. State, 2015 WL 7354609 (Tex. Crim. App. Nov. 18, 2015) .. 2, 7, 74,
 78

Jones v. United States, 527 U.S. 373 (1999) ..................................................... 83

Jurek v. Texas, 428 U.S. 262 (1976) .................................................................. 75


                                                       iv
  Case 3:19-cv-02310-E Document 29 Filed 04/09/21                    Page 6 of 100 PageID 498




Kansas v. Cheever, 571 U.S. 87 (2013) ........................................................ 56, 64

Kernan v. Hinojosa, 136 S. Ct. 1603 (2016)...................................................... 32

Knowles v. Mirzayance, 556 U.S. 111 (2009) .................................................... 37

Ladd v. Cockrell, 311 F.3d 349 (5th Cir. 2002) ................................................ 61

Lagrone v. State, 942 S.W.2d 602 (Tex. Crim. App. 1997) .............................. 57

McCleskey v. Kemp, 481 U.S. 279 (1987) .............................................. 87, 88, 89

McDonald v. Johnson, 139 F.3d 1056 (5th Cir. 1998) ..................................... 90

Milton v. Procunier, 744 F.2d 1091 (5th Cir. 1984) ......................................... 75

Mitchell v. Epps, 641 F.3d 134, 143 (5th Cir. 2011)............................. 50, 53, 56

Murray v. Maggio, 736 F.2d 279 (5th Cir. 1984).............................................. 45

Neal v. Puckett, 286 F.3d 230 (5th Cir. 2002) .................................................. 33

Norman v. Stephens, 817 F.3d 226 (5th Cir. 2016) .......................................... 90

Paredes v. Quarterman, 574 F.3d 281 (5th Cir. 2009) ..................................... 76

Pippin v. Dretke, 434 F.3d 782 (5th Cir. 2005)................................................. 68

Porter v. McCollum, 558 U.S. 30 (2009) ........................................................... 59

Prystash v. State, 3 S.W.3d 522 (Tex. Crim. App. 1999).................................. 55

Pulley v. Harris, 465 U.S. 37 (1984) ................................................................. 75

Rhoades v. Davis, 914 F.3d 357 (5th Cir. 2019) ............................................... 54

Rhoades v. State, 934 S.W.2d 113) (Tex. Crim. App. 1996) ............................. 54

Riley v. Cockrell, 339 F.3d 308 (5th Cir. 2003)........................................... 39, 60

Ring v. Arizona, 536 U.S. 584 (2002) .......................................................... 78, 79

Roberts v. State, 220 S.W.3d 521 (Tex. Crim. App. 2007)................................ 79


                                                       v
  Case 3:19-cv-02310-E Document 29 Filed 04/09/21                  Page 7 of 100 PageID 499




Rompilla v. Beard, 545 U.S. 374 (2005) ..................................................... 39, 59

Rowell v. Dretke, 398 F.3d 370 (5th Cir. 2005) .......................................... 79, 80

Russeau v. State, 291 S.W.3d 426 (Tex. Crim. App. 2009) ........................ 74, 75

Saldano v. State, 232 S.W.3d 77 (Tex. Crim. App. 2007) ................................ 75

Scheanette v. Quarterman, 482 F.3d 815 (5th Cir .2007) ................................ 79

Schriro v. Landrigan, 550 U.S. 465 (2007)................................................. 90, 91

Simmons v. South Carolina, 512 U.S. 154 (1994)............................................ 82

Sprouse v. Stephens, 748 F.3d 609 (5th Cir. 2014) .................................... 75, 79

Strickland v. Washington, 466 U.S 668 (1984). ............................................... 40

Teague v. Lane, 489 U.S. 288 (1989) ........................................................... 80, 82

Thompson v. Davis, 916 F.3d 444 (5th Cir. 2019) ............................................ 79

Tigner v. Cockrell, 264 F.3d 521 (5th Cir.2001) ............................................... 76

Turner v. Quarterman, 481 F.3d 292 (5th Cir. 2007) ...................................... 75

United States v. Armstrong, 517 U.S. 456 (1996) ............................................ 86

United States v. Greene, 697 F.2d 1229 (5th Cir. 1983)................................... 87

United States v. Hoover, 727 F.2d 387 (5th Cir. 1984) .................................... 87

United States v. Reedy, 393 Fed. Appx. 246 (5th Cir. 2010)............................ 90

United States v. Sparks, 2 F.3d 574 (5th Cir. 1993) ........................................ 86

United States v. Webster, 162 F.3d 308 (1998) ................................................. 86

Valdez v. Cockrell, 274 F.3d 941 (5th Cir. 2001) .................................. 34, 63, 70

Vasquez v. Thaler, 389 F. App’x 419 (5th Cir. 2010) ....................................... 61

Wayte v. United States, 470 U.S. 598 (1985) .................................................... 86


                                                     vi
  Case 3:19-cv-02310-E Document 29 Filed 04/09/21                            Page 8 of 100 PageID 500




White v. Thaler, 522 F. App’x 226 (5th Cir. 2013) ........................................... 87

Wiggins v. Smith, 539 U.S. 510 (2003) ....................................................... 39, 59

Williams v. Taylor, 529 U.S. 362 (2000) ..................................................... 33, 59

Wong v. Belmontes, 558 U.S. 15 (2009)..................................................... Passim

Woodford v. Visciotti, 537 U.S. 19 (2002) ................................................... 34, 35

Woods v. Etherton, 136 S. Ct. 1149 (2016) ....................................................... 37

Woods v. Whitley, 933 F.2d 321 (5th Cir.1991) ................................................ 90

Young v. Davis, 835 F.3d 520 (5th Cir. 2016) .................................................. 82

Statutes

28 U.S.C. § 2254 ............................................................................................. 1, 32

28 U.S.C. § 2254(d) .................................................................................... Passim

28 U.S.C. § 2254(e) ..................................................................................... Passim

Rules

Tex. R. Evid. 609(a)............................................................................................ 48

Tex. R. Evid. 705(a)–(b) ..................................................................................... 67




                                                            vii
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21      Page 9 of 100 PageID 501



                                   ANSWER

      Petitioner Matthew Lee Johnson was convicted and sentenced to death

for murdering seventy-six-year old Nancy Harris by setting her on fire while he

was robbing or attempting to rob her. Johnson now challenges his

presumptively valid capital murder conviction and death sentence by filing a

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. Respondent

denies all of Johnson’s assertions of fact except those supported by the record or

admitted herein. The Director respectfully requests that Johnson’s petition be

denied with prejudice and that he be denied a certificate of appealability.


                        JOHNSON’S ALLEGATIONS

      The Director understands Johnson to assert the following claims for relief:

      1.    His trial counsel were ineffective in the sentencing phase of his trial
            because:
            a.    they failed to conduct a reasonable mitigation investigation
                  and did not adequately present Johnson’s social history
                  through lay and expert witnesses;
            b.    they failed to adequately prepare and present expert
                  testimony; and
            c.    they failed to hire an expert to explain Johnson’s lack of
                  available mental health care and substance abuse treatment
                  prior to the murder.

      2.    His death sentence is arbitrary because his punishment is based on
            the jury’s answer to the unconstitutionally vague and unreliable
            future dangerousness special issue.

      3.    His death sentence is unconstitutional because the Texas capital
            punishment scheme does not assign the mitigation special issue a
            burden of proof.
                                           1
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21    Page 10 of 100 PageID 502




      4.    His death sentence is unconstitutional because the trial court failed
            to instruct the jury that a “No” vote by a single juror on the first
            special issue, or a “Yes” vote by a single juror on the second special
            issue, would result in a life sentence instead of death.

      5.    His death sentence is arbitrary and unconstitutional because he
            was prosecuted on the basis of race and geography.

Pet. Writ Habeas Corpus (Pet.) at 3–99.

                        STATEMENT OF THE CASE

      Johnson was convicted and sentenced to death for capital murder in a

judgment entered on November 8, 2013. Clerk’s Record (CR) 4526–30. The

Texas Court of Criminal Appeals (CCA) affirmed Johnson’s conviction and

sentence on direct appeal. Johnson v. State, No. AP-77,030, 2015 WL 7354609

(Tex. Crim. App. Nov. 18, 2015) (not designated for publication); cert. denied,

Johnson v. Texas, 136 S. Ct. 2509 (2016). Johnson filed a state application for

writ of habeas corpus raising nine claims for relief. 1 State Habeas Clerk’s

Record (SHCR) at 20–178. After holding an evidentiary hearing, the trial court

entered findings-of-fact and conclusions-of-law recommending that relief be

denied. 2 SHCR at 872–1003. The CCA issued an order adopting some of the

trial court’s findings and conclusions, providing additional reasoning related to

some of his claims, and denying habeas relief based on the adopted findings and




                                           2
    Case 3:19-cv-02310-E Document 29 Filed 04/09/21     Page 11 of 100 PageID 503


its own review. 1 Ex parte Johnson, 2019 WL 4317046 at *1–3. This petition

follows.

                            STATEMENT OF FACTS

I.      Facts Relating to Guilt/Innocence

        On direct appeal, the CCA provided the following summary of the facts of

Johnson’s capital crime:

              Harris was a longtime employee of a Fina Whip–In
        convenience store located in Garland. On Sunday, May 20, 2012,
        Harris opened the store at 7:00 a.m. Videotape from the store’s
        surveillance cameras showed [Johnson] entering the store a few
        minutes later, carrying a cigarette lighter and a bottle containing
        what was later determined to be lighter fluid.

               [Johnson] walked around the sales counter into the
        employees—only area where Harris was standing. He poured the
        fluid over Harris’s head, demanded money, and stood immediately
        behind her as she attempted to open the cash register. While Harris
        struggled with the register, [Johnson] took two cigarette lighters
        from a display on the sales counter and two packages of cigarettes
        from an overhead dispenser. He also attempted to remove Harris’s
        ring. When it did not come off, [Johnson] licked his fingers, used the
        moisture to lubricate the ring and Harris’s finger, and worked the
        ring off.

              When Harris opened the register, [Johnson] moved in front of
        her, put the cash tray on the counter, and took all of the cash and
        some of the coins. Seconds later, outside of camera range, something
        on the employee-side of the register burst into flames. The
        videotape’s next frames showed Harris, on fire from her shoulders
        upward, running from behind the sales counter to a nearby sink.
              Meanwhile, [Johnson] calmly walked out of the store. On his

1 The CCA rejected finding 7.12 relating to Johnson’s claim concerning the limited
categories of evidence a capital jury may find mitigating to warrant a life sentence. Ex
parte Johnson, No. WR-86,571-01, 2019 WL 4317046, at *2–3 (Tex. Crim. App. Sept.
11, 2019) (not designated for publication).
                                              3
Case 3:19-cv-02310-E Document 29 Filed 04/09/21     Page 12 of 100 PageID 504


    way, he stopped at a display rack near the front door, selected some
    candy, and put it in his pockets.

           Harris leaned over the sink, attempting to extinguish the
    flames. When that attempt failed, Harris removed her burning shirt
    and dropped it on the floor, but her brassiere remained on fire. As
    Harris leaned over the sink again, flames from the still-burning
    shirt ignited her pants leg. She was unable to extinguish the flames.
    Still on fire, she made her way out of the store and began screaming
    for help.

          Police officer Billy Coffey testified that he and another officer,
    Anthony Simon, were near the Whip-In at the time of the offense.
    When they saw flames and movement inside the store, they rushed
    to investigate. They reached the Whip–In’s parking lot just as
    Harris, who was on fire, stepped out of the store’s front door. Coffey
    put out the flames by spraying Harris with a fire extinguisher.
    Coffey testified that Harris told Officer Simon that a man had
    robbed her and poured something on her. She described the
    perpetrator to Simon as a heavy-set black male who was wearing
    blue jeans and a t–shirt.

           William Crews, a Garland Fire Department firefighter and
    paramedic, testified that he treated Harris at the scene after a
    police officer flagged down his ambulance. He observed first, second,
    and third degree burns on Harris’s face, shoulders, abdomen, upper
    arms, and legs. She was in a lot of pain, “very worried,” and
    repeating, “Help me, help me, help me,” and “Help me, help me,
    please.”

          Crews stated that Harris was able to give her name and
    medical history. She remained conscious and able to speak during
    the trip to the hospital, although her airway began to close due to
    swelling from the burns.

           Harris was alert but still in a great deal of pain and emotional
    distress when she arrived at Parkland Hospital’s emergency
    department. Because of her rapidly closing airway, emergency room
    staff quickly intubated Harris and placed her on a ventilator. Before
    she was intubated, Harris told police officer Larry Wilson that a
    heavy-set black male with short dark hair and a chubby face had
                                          4
Case 3:19-cv-02310-E Document 29 Filed 04/09/21    Page 13 of 100 PageID 505


    entered the store and demanded money from her. Harris said that
    the man had taken the money, poured an unknown substance on
    her, and set her on fire.

           Shortly after Officers Coffey and Simon came to Harris’s aid,
    police dispatch began receiving calls from residents of the
    neighborhood behind the Whip-In. The calls concerned the
    activities of a man generally matching Harris’s description of the
    person who had robbed and set her on fire. Three of the residents,
    Jim Medley, Ken Marecle, and Lawrence Denson, testified at trial
    about their encounters with the man, whom Marecle and Denson
    identified as [Johnson].

          Medley stated that the Whip-In was located about half a block
    away from his house, across an alley. At approximately 7:30 a.m. on
    the day of the offense, Medley went outside to investigate why his
    dog was barking. He saw police cars, heard sirens, found the gate
    to his rear driveway open, and noticed that his garbage can had
    been moved. Medley, who was not a smoker, also saw an opened
    cigarette pack and a broken, never–lit cigarette lying in his
    driveway. The cigarette pack itself was missing two cigarettes.
    When Medley put the cigarettes in his garbage can, he saw an
    unfamiliar light-colored, short-sleeved t-shirt inside the receptacle.
    About two houses away, Medley saw a shirtless black man pushing
    a bicycle in the opposite direction.

           Marecle testified that between 7:00 and 7:30 a.m. on the day
    of the offense, his adult daughter saw a man on their back porch.
    The man left the back porch, heading around the side and toward
    the front of the house. When Marecle opened his front door slightly
    to investigate, he saw [Johnson] standing on the front porch.
    [Johnson] was wearing pants and black–rimmed glasses, but no
    shirt. [Johnson]’s eyes “were really wide and big.”

           [Johnson] repeatedly said that he needed help and then tried
    to force his way into Marecle’s house. Marecle shouldered [Johnson]
    out of the doorway and into the courtyard, where the two men
    struggled. [Johnson] pushed Marecle to the ground, took Marecle’s
    glasses, and ran away. Marecle, whose arms were skinned during
    the altercation, described [Johnson]’s behavior in fighting as


                                         5
Case 3:19-cv-02310-E Document 29 Filed 04/09/21    Page 14 of 100 PageID 506


    “irrational,” but stated that he did not notice the smell of alcohol on
    [Johnson].

          Between 7:00 and 8:00 a.m. on the day of the offense, Denson
    saw [Johnson] trying to enter the side gate to Denson’s property.
    When Denson confronted him, [Johnson] approached with his arms
    out, saying, “Man, I’m in a bad way.” Denson felt wary of [Johnson]
    and told him to “get his bad way out of my yard.” [Johnson]
    continued to approach Denson, but fled when Denson’s 28–year–old
    male friend walked outside. [Johnson] had not seemed intoxicated
    to Denson.

          Police officers established a perimeter around the
    neighborhood. Roughly an hour after the offense, Officer Rafael
    Perez spotted [Johnson], who ran when he saw the officer. Perez
    apprehended [Johnson] following a foot chase. Officer Coffey
    assisted Perez with handcuffing [Johnson]. After being handcuffed,
    [Johnson] asked them, “What took you so long[?] Y’all are getting
    slow.” A search of [Johnson]’s pockets yielded Harris’s ring, a used
    cigarette lighter, two new cigarette lighters, coins, and
    approximately seventy-six dollars in bills.

          Perez described [Johnson]’s demeanor as “real passive.” It
    seemed to Perez that [Johnson] “wanted to start a conversation like
    nothing happened or what’s going on, kind of like, really nothing.
    Like—to him, it was [as if] nothing was going on.” Perez testified
    that he frequently dealt with intoxicated people and that [Johnson]
    had not seemed intoxicated to him.

          Coffey transported [Johnson] to jail in a squad car equipped
    with a video camera that recorded [Johnson]’s speech and behavior
    during the trip. [Johnson] tried to engage Coffey in conversation.
    He asked, “What am I being booked for, man?” When Coffey said
    that [Johnson] had been arrested for attempted capital murder,
    [Johnson] asked, “Attempted capital murder of who [sic]?”
    [Johnson] also asked Coffey if the officer was “a family man” and
    whether the officer was “Coffey or Perez.” When Coffey did not
    respond to [Johnson]’s questions, [Johnson] stated, “I can tell you
    everything, man. I can tell you what you want to know.” A few
    minutes later, [Johnson] stated that he had been waiting for the
    police and that they came because [Johnson] wanted them to.
                                          6
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21    Page 15 of 100 PageID 507




            Coffey testified that [Johnson] did not seem intoxicated
      during the trip to the jail. He noted that [Johnson] did not smell of
      alcohol or have slurred speech. Instead, it seemed to Coffey that
      [Johnson] was coming down from an adrenaline rush or was
      possibly fatigued as a result of running from Officer Perez.

            Dr. John Hunt, a physician who treated Harris at Parkland
      Hospital’s Burn Unit, testified that Harris had sustained burns to
      over forty percent of her body, with the burns to her upper body
      ranging from second- to fourth degree in severity. Harris’s medical
      team advised her family that, given Harris’s age and the severity
      and extent of her injuries, she would not survive. Harris, who had
      previously executed a do-not-resuscitate order, died on May 25,
      2012, after being removed from life support. Dr. Tracy Dyer, the
      medical examiner who performed the autopsy, testified that
      Harris’s injuries were consistent with flame burns and concluded
      that her death was a homicide caused by thermal injury.

            The State also presented evidence concerning the results of
      DNA and other forensic testing conducted on samples obtained
      during the investigation of Harris’s death. Most of the test results
      tended to link [Johnson] to the offense, when considered in
      conjunction with other evidence admitted at the guilt-innocence
      phase.

            The defense did not call any witnesses at the guilt–innocence
      phase of trial, and the jury convicted [Johnson] of capital murder as
      alleged in the indictment.

Johnson, 2015 WL 7354609, at *1–4 (internal footnotes omitted).

II.   Facts Relating to Punishment

      A.    The State’s future dangerousness evidence

      As an initial matter, the jury was presented with significant evidence

during the guilt/innocence phase of trial that Johnson was a future danger.

Namely, the jury saw surveillance video of Johnson walking into the

                                          7
    Case 3:19-cv-02310-E Document 29 Filed 04/09/21     Page 16 of 100 PageID 508


convenience store, pouring lighter fluid on Nancy Harris, robbing her, setting

her on fire, and calmly walking away while Harris was burning to death. 44 RR

49; SX #16–17; 54 RR 30–31. 2

        Additionally, at punishment, the State presented evidence of Johnson’s

criminal history and bad behavior while in prison.


              1.    Criminal history

        In 1993, Johnson lived with Amy Armstrong and three of her children. 47

RR 35–37. At the time, Johnson was Armstrong’s boyfriend. 47 RR 36. He was

seventeen and she was twenty-three. 47 RR 38. Johnson was good to

Armstrong’s children, but over time, he and Armstrong started fighting. 47 RR

37, 39. Johnson “put his hands on [Armstrong]” and would grab her and hit her.

47 RR 40. Armstrong fought back. 47 RR 40, 68.

        On one occasion, after a fight, Armstrong left the apartment and went to

a friend’s apartment upstairs. 47 RR 41. She left her two-year-old daughter

downstairs. 47 RR 41. While Armstrong was gone, Johnson took Armstrong’

two-year-old and left. 47 RR 41. He eventually returned, and he and Armstrong

reconciled. 47 RR 42.




2 “RR” refers to the reporter’s record of the proceedings in Johnson’s capital-murder
trial, cause number F12–23749. “SX” refers to the State’s exhibits admitted at trial.
All exhibits for Johnson’s trial can be found in exhibit volumes 54–57 of the reporter’s
record.
                                              8
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21     Page 17 of 100 PageID 509


      The last straw for Armstrong was when, during yet another fight,

Johnson hit Armstrong while she was holding her daughter. 47 RR 42. Her

daughter “caught the back part of his hand.” 47 RR 42. When Johnson left,

Armstrong locked him out and refused to let him back in her apartment. 47 RR

42. She called the police and told them what had happened. 47 RR 44. Johnson

returned after the police left, but Armstrong refused to let him in. 47 RR 45.

She told him that their relationship was over. 47 RR 46. Johnson banged on the

door and threatened to kick it in. 47 RR 46. He threatened to beat her “behind.”

47 RR 70, 75. Armstrong barricaded the door and blocked the windows with

mattresses and a bunk bed. 47 RR 46, 51. She turned off the lights and waited

in the hallway with a gun that belonged to Johnson. 47 RR 47, 70. “And then

[Johnson] went around and set my patio on fire.” 47 RR 46. Armstrong saw the

flames and went outside. 47 RR 50. She shot at Johnson as he ran away. 47 RR

50–51, 73. Then she put out the fire. 47 RR 50–51.

      On September 8, 1993, Dallas Police Officer Eric Hagen was dispatched

to Armstrong’ apartment. 47 RR 21. When he arrived, Armstrong was

“extremely agitated and upset” but would not let Hagen inside. 47 RR 22. Hagen

walked around to the back porch of the ground–floor apartment. 47 RR 23, 26.

He looked over the fence and saw “a burned piece of wood and burned patio

carpet.” 47 RR 24. It appeared someone had tried to set the carpet on fire. 47

RR 26.

                                          9
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21      Page 18 of 100 PageID 510


      On November 9, 1993, Garland Police Investigator Berry Oliver was on

routine patrol when he saw Johnson walking down the street smoking a joint.

47 RR 101, 104–07. When Johnson saw Oliver, he attempted to conceal the joint

by “stick[ing] it down the back of his neck and then [he] immediately start[ed]

trying to get into the trunk of the car[.]” 47 RR 104–05. Oliver stopped Johnson

and patted him down. 47 RR 105. He found the joint “between [the] coat and

[the] shirt [Johnson was wearing],” and he found a bag of marijuana inside a

towel that Johnson was carrying. 47 RR 105, 107. Oliver arrested Johnson for

possession of marijuana and an outstanding warrant. 47 RR 105, 108. Johnson

pleaded guilty and received six months’ probation. 47 RR 109–10; SX #167. His

probation was subsequently revoked, and he was sentenced to thirty days in

jail. 47 RR 110; SX #167.

      On July 23, 1994, Garland Police Officer Blaine Ralston—while on routine

patrol—ran a license plate check on a black four-door Cadillac to see if there

were any outstanding warrants. 47 RR 116–17. There was an outstanding

warrant on the vehicle, so Ralston attempted to initiate a traffic stop. 47 RR

117–18. He activated his red and blue lights, but the vehicle did not stop, it “just

continue[d] to roll down the road.” 47 RR 118. Ralston could see there were two

people in the vehicle. 47 RR 118. The female driver made eye contact via the

rear-view mirror. 47 RR 118, 120. Ralston activated his siren, but the vehicle

still did not stop. 47 RR 119. The vehicle ran a stop sign. 47 RR 119. Ralston

                                           10
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21   Page 19 of 100 PageID 511


could see the male passenger motioning for the driver to ignore Ralston. 47 RR

120–21. The vehicle “started to slow roll” at which point Johnson jumped out

and ran toward a house, ignoring commands to stop. 47 RR 122–23. Johnson

tried but was unable to open the front door of the house. 47 RR 123. Ralston and

his partner apprehended him. 47 RR 123–24. He told the officers “he had told

[the driver, his wife Daphne Johnson] to continue to go and not stop because he

had warrants for his arrest.” 47 RR 125. Johnson was later convicted of evading

arrest and given one year of probation. 47 RR 127–28; SX #168. His probation

was subsequently revoked, and he was sentenced to 180 days in jail. 47 RR 128;

SX #168.

      On August 7, 1995, Garland Police Officer M.G. Clark was dispatched to

locate Johnson. Johnson’s sister–in–law, Courtney Johnson, had called in and

reported Johnson of aggravated assault with a deadly weapon. 47 RR 132–33;

47 RR 143; SX #169. Clark located Johnson after a tip revealed his location; he

arrested for outstanding warrants and aggravated assault. 47 RR 133–37. At

the jail, Johnson threatened Clark, so Clark filed a retaliation case against

Johnson. 47 RR 138–40. Johnson was later convicted of the aggravated assault

and sentenced to ten years in prison, probated for five years. 47 RR 140–41; SX

#169. The retaliation charge was no billed. 47 RR 144.

      On October 9, 2002, Garland Police Officers Clay Lacey and Gary

Steadman responded to a hit-and-run call. 47 RR 147, 155. By the time the

                                         11
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21     Page 20 of 100 PageID 512


officers arrived at the scene, “the person in the car was getting out.” 47 RR 148–

49. The officers searched the area and eventually found Johnson and

apprehended him. 47 RR 150–51, 155–57. Johnson repeatedly ignored the

officers’ commands to get on the ground. 47 RR 157–58. Eventually, the officers

tackled Johnson and arrested him for evading arrest. He was later convicted of

the offense and sentenced to seventy-five days in jail. 47 RR 158–61; SX #170.

      On June 14, 2004, Digna Salmeron was in her truck preparing to leave

for work when she heard a knock on the window. 47 RR 182, 191. The man

stated he was sick and needed to use a phone to call an ambulance. 47 RR 183.

Scared, Salmeron told the man she did not have a phone. 47 RR 183–84. The

man “just went at [her].” 47 RR 184. He tried to force his way into the truck. 47

RR 184, 191. The man eventually wrestled the keys away from Salmeron and

threw her into the yard. 47 RR 186. He then started the truck and left. 47 RR

186. He later wrecked Salmeron’s truck, rendering it inoperable. 47 RR 186.

Salmeron could not fully identify the person, except that he was a big and strong

black man. 47 RR 189, 192–93.

      Garland Police Officer Matthew St. Clair was dispatched as backup on

the call regarding the carjacking of Salmeron’s truck. 47 RR 188, 197. When he

arrived to the area, another officer had located the stolen vehicle and “was in

the midst of a . . . high speed vehicle pursuit through some neighborhoods.” 47

RR 166–67. The driver—Johnson—“lost control and wrecked out and struck a

                                          12
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21    Page 21 of 100 PageID 513


wall, some parked cars in a driveway, and the corner of a house.” 47 RR 168,

170. Johnson got out and attempted to flee on foot. 47 RR 170. He was

eventually taken into custody. 47 RR 171–72. Johnson was convicted of robbery,

sentenced to five years in prison, and assessed a $1,500 fine. 47 RR 175–76; SX

#171. He was also convicted of evading arrest, sentenced to a year in state jail,

and assessed an additional $1,500 fine. 47 RR 175–76; SX #171.

      On September 13, 2004, Garland Police Lieutenant John Spera responded

to “a family disturbance call.” 47 RR 78–79. “[T]here was a suspect there

attempting to kick the door in and there was also a protector order on him.” 47

RR 79–80. The complainant was Daphne Johnson. 47 RR 80. Daphne told police

that Johnson “had told her he was coming over to get some money and that he

would kick in the door if he had to.” 47 RR 84. Footprints were visible on the

door. 47 RR 85. There were two children in the apartment at the time. 47 RR

87. Johnson was convicted of violation of a protective order and sentenced to

330 days in jail. 47 RR 97; SX #166.

      The State also presented evidence of a theft committed by Johnson

against his former employer. David Contente owned Kwik Kar Oil and Wash in

Mesquite. 48 RR 157. Johnson worked for him in December 2010, performing

state inspections and helping out in the shop. 48 RR 158–61. He later became a

cashier. 48 RR 161, 183. Johnson worked ten hours a day, five days a week. 48

RR 180. He was reliable and was given a set of keys to the business. 48 RR 162,

                                          13
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21    Page 22 of 100 PageID 514


164. However, Johnson did not handle conflict well. 48 RR 163. “He was too

rigid, in our rules, you know.” 48 RR 163.

      On November 14, 2011, Johnson called Contente at 5:00 a.m. 48 RR 163–

64. Johnson “said [Contente] needed to come down to the store so he could talk

to [Contente] and that he had done a bad thing.” 48 RR 164. Contente went to

his computer and tried to access the surveillance cameras at the store, but the

camera was blacked out. 48 RR 165, 166; SX #175–178. Contente “went to the

police department and asked a policeman to go down there with” him. 48 RR

170. He “thought the worst.” 48 RR 171. The police went with Contente to the

store. 48 RR 171. There, he discovered that three state inspection booklets, $325

in cash, and a monitor were missing. 48 RR 172–73. The inspection booklets and

the cash were taken from the safe. 48 RR 172–73. The booklets are valued at

$2100. 48 RR 172. Footage from surveillance cameras showed Johnson in the

store earlier that morning and that Saturday night. 48 RR 174; SX #173, 174.

Johnson was arrested. 48 RR 178. The monitor was returned but the inspection

booklets and cash were not. 48 RR 175, 178; SX #174.

      On April 15, 2012, at 5:30 a.m., Johnson was brought to the emergency

room by Dallas police and paramedics. 48 RR 190–91, SX #188. He was

handcuffed, “highly agitated,” and “somewhat combative.” 48 RR 194. He was

in a substance-induced psychosis. 48 RR 202–03. It took eight or nine people to

hold Johnson on the bed. 48 RR 194. He had to be placed in a body net, a four-

                                          14
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21   Page 23 of 100 PageID 515


point restraint that lays over the patient and attaches to the bed. 48 RR 194–

95. The more the staff tried to hold Johnson down, the more agitated it made

him. 48 RR 195. Johnson stated, “I hope they’re getting this on TV, God is

watching all of this, XLT and divorce is a bad thing, and I’m going to grab your

gun.” 48 RR 197. Once Johnson was medicated he calmed down. 48 RR 198. He

reported that he had been smoking crack cocaine, ice, and marijuana laced with

PCP. 48 RR 198. He did not report any mental health concerns. 48 RR 199–200,

208. As part of hospital protocol, Johnson would have been offered information

and resources regarding drug treatment. 48 RR 200–01, 205, 208–09.

      On the morning of April 26, 2012, Carina Pinzon was working as a

housekeeper at the Express Inn in Garland. 48 RR 101. She was cleaning one

of the rooms and left the door propped open with her cart. 48 RR 102. When she

was cleaning the bathroom, a man moved her cart and entered the room. 48 RR

102–03. Pinzon turned around when the man touched her shoulder. 48 RR 103–

04. He said something to her in English, but she did not understand him. 48 RR

103. She asked if he needed something. 48 RR 103. At that point, she noticed

that the zipper on his pants was down. 48 RR 104, 108. Pinzon explained, “[H]e

had his penis outside and that’s when [she] got scared.” 48 RR 104. The man’s

penis was erect. 48 RR 108. The man tried to grab her hand. 48 RR 105. Pinzon

threw a bucket of water at him, pushed him, and ran away. 48 RR 105. She ran

to the office, and her manager called the police. 48 RR 105–06.

                                         15
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21   Page 24 of 100 PageID 516


      Garland Police Officer Mark Mendoza was dispatched to the Express Inn.

48 RR 117–18. There, he spoke with Pinzon and got a description of the suspect.

48 RR 119. He then talked with the manager to see whether the suspect was a

guest at the motel. 48 RR 119. The manager gave him some names and Mendoza

went to those rooms. 48 RR 120. Johnson was one of the suspects. 48 RR 120.

Mendoza recognized Johnson from a prior arrest. 48 RR 120. Johnson allowed

Mendoza into his motel room, which smelled of marijuana. 48 RR 121, 129.

Mendoza noticed that Johnson’s clothes were wet. 48 RR 121, 123. Johnson told

Mendoza that he had been smoking crack all night, but he did not appear

intoxicated. 48 RR 121, 123, 130. Mendoza asked if Johnson had anything illegal

in his room. 48 RR 122. Johnson advised that he “probably had a crack pipe or

something somewhere in the room.” 48 RR 122. Mendoza asked Johnson about

the incident with Pinzon. 48 RR 122. Johnson told him that “he was just trying

to drop off some towels to the room.” 48 RR 122. Pinzon confirmed Johnson was

the man who had exposed himself to her. 48 RR 124. Johnson was not arrested,

but he was issued a criminal trespass warning and ordered to leave the motel.

48 RR 124–25.

      Mendoza testified that he had previously arrested Johnson on May 31,

1994. Mendoza and his partner were dispatched to the scene of a man and

woman fighting on the side of the road. 48 RR 111–12. Upon arrival, the officers

separated Johnson and the woman. They seated Johnson in the patrol car and

                                         16
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21    Page 25 of 100 PageID 517


proceeded to check for outstanding warrants. 48 RR 112–13. When officer

Mendoza opened the door to notify Johnson that he would be arrested on a

warrant, Johnson “came charging out of the back [of the] squad car, like trying

to get away” and the officers “began wrestling with him.” 48 RR 113. Johnson

put up “a pretty good struggle.” 48 RR 114. He bit Mendoza on the arm; he also

bit the other officer so hard that the bite went through the officer’s watch. 48

RR 114. Johnson later pleaded guilty to resisting arrest. He was sentenced to

twelve months’ probation. 48 RR 115–16; SX #189. His probation was revoked,

and he was sentenced to 365 days in jail. 48 RR 116; SX #189.


            2.    Violent and disruptive behavior in while incarcerated

      Carlton Jenkins was incarcerated with Johnson at the Rudd Unit for two

months in 2005. 47 RR 201, 203, 238. They were bunkmates. 47 RR 202. At first,

Johnson and Jenkins had “a decent relationship.” 47 RR 205. Jenkins testified

that Johnson “stopped going to work . . . [and] was confined to the housing unit

then.” 47 RR 207. Several times, Johnson was not able to buy groceries at the

commissary. 47 RR 210. Jenkins shared some of his food with him. 47 RR 211.

But the bunkmates’ relationship eventually changed. 47 RR 214. Jenkins saw

Johnson sitting on the head of his bed, which is a sign of disrespect. 47 RR 214.

Johnson’s “demeanor went south.” 47 RR 215. Johnson “quit school, too.” 47 RR




                                          17
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21    Page 26 of 100 PageID 518


216. He “was on confined housing.” 47 RR 216. Jenkins tried to talk to Johnson

but “[i]t went bad.” 47 RR 219.

       On July 25, 2005, it “was GI day”—where “everybody cleans the dorm.”

47 RR 220. “[E]verybody cleans the dorm.” 47 RR 220. Afterwards, Johnson

“was sitting on [Jenkins’] bunk.” 47 RR 222. Jenkins told Johnson that they

needed to talk because he wanted Johnson to stop disrespecting him. 47 RR 223,

247. The men went to the back of the dorm. 47 RR 223, 248. There, “[Johnson]

assaulted [Jenkins]. He swung at [him].” 47 RR 223. He hit Jenkins in the head.

47 RR 224. The men “sort of grabbed each other[.]” 47 RR 224. They separated

when they thought a guard was approaching. 47 RR 225. Then, they “went back

and then [they] fought some more.” 47 RR 225. Johnson grabbed Jenkins below

his knees and flipped him, causing Jenkins’ head to hit the concrete floor. 47 RR

226, 233. Jenkins’s head was “split” open. 47 RR 227. He was bleeding; “[t]here

was blood everywhere.” 47 RR 227–28. Jenkins was transferred to another unit

to receive medical treatment. 47 RR 230. The injury to his head required nine

staples. 47 RR 230–31; SX #172. Jenkins also suffered bruising from blows to

his face and head. 47 RR 232. Johnson was sent to solitary confinement. 47 RR

230.

       Ashley Villegas worked for a year as a correctional officer with the Texas

Department of Criminal Justice (TDCJ) at the Price Daniel Unit in Snyder,

Texas. 47 RR 256–57. Villegas worked the overnight shift from 9:00 p.m. to 5:00

                                          18
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21   Page 27 of 100 PageID 519


a.m. This required she walk the unit and count the inmates every two hours. 47

RR 260, 262. On February 14, 2006, when she arrived at Johnson’s cell during

her 1:00 a.m. count, she “noticed the offender having one arm up on his door

and the other arm on his penis masturbating and looking at [her] and smiling

like with a grin. . . as if he thought it was funny.” 47 RR 263–64. Villegas

testified that Johnson was “known as. . . a high profile inmate so that means

that all the officers knew who he was, but not in a good way, because they had

also written disciplinary reports on him too.” 47 RR 271.

      Jennifer Pyburn was a detention officer at the Lew Sterrett Jail. 48 RR

134. At one time, Johnson was under her supervision. 48 RR 137. Once when

Pyburn was escorting Johnson to a visit, he turned around “and he was like, I

ought to just pull you in here, which is like the visitation door.” 48 RR 145.

Johnson “didn’t say it in a mean - - mean way[.]” 48 RR 145. He was smiling. 48

RR 145. Johnson later apologized. 48 RR 155.

      On another occasion, Pyburn observed an interaction between Johnson

and another detention officer when Johnson was disrespectful. 48 RR 147–48.

The officer told Johnson the shower he was supposed to be cleaning was not

clean enough. 48 RR 147. Johnson told her that was the way he cleaned it. 48

RR 147–48. When Pyburn instructed Johnson how to clean the shower, he told

her that they “do not pay him enough to clean the shower.” 48 RR 149.



                                         19
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21      Page 28 of 100 PageID 520


      Melodye Nelson, a twenty-five-year veteran of TDCJ, testified as an

expert on the prison system in Texas. 48 RR 18. She testified generally about

the types of facilities, number of inmates and guards statewide, and how

inmates are classified within the system. 48 RR 32–77.

      She also testified that TDCJ maintains some records of inmates’

disciplinary infractions. 48 RR 36. Records of minor infractions are not

maintained; they are shredded. 48 RR 36. Minor infractions include; being out-

of-place, giving things to another inmate, failing to obey a direct order, not going

to school, etc. 48 RR 38. Often, verbal confrontations between the inmate and a

guard do not result in a disciplinary case. 48 RR 38. Nelson testified that death

row inmates have been involved in assaults on other inmates, assaults on staff,

sexual misconduct, possession of contraband, possession of weapons, possession

of drugs, and possession of cell phones. 48 RR 47. Nelson showed the jury some

weapons she had confiscated from inmates over the years—made from

materials like cardboard, parts of a typewriter, screws, and pencils. 48 RR 59–

62.

      B.    The defense’s case in mitigation

      The defense presented testimony from Johnson and others regarding his

upbringing, drug use, depression, and his remorsefulness about the offense. The

defense also put on testimony that Johnson would be a low risk to others while

incarcerated.

                                           20
    Case 3:19-cv-02310-E Document 29 Filed 04/09/21    Page 29 of 100 PageID 521


              1.    Johnson’s childhood, relationships, and early life

        Johnson testified that his parents were married. 49 RR 46, 90. His mother

worked during the day, and his father worked at night. 49 RR 46. They took him

to church and taught him right from wrong. 49 RR 90. Johnson has two

brothers, Anthony and Timothy. 49 RR 47. Anthony went into the military. 49

RR 47. Timothy “has been in prison half his life.” 49 RR 47.

        When Johnson was five years old, a cousin “put his penis” in Johnson’s

mouth and “peed in” it. 3 49 RR 50. Johnson’s cousins and uncle laughed at him.

49 RR 50. When he was eight, the family friend he bought drugs from fondled

him. 49 RR 48. Johnson testified that the friend “pulled [his] penis out and

wanted to suck it.” 49 RR 48. Johnson “let him do it for a little while, but then

[he] knew that wasn’t right.” 49 RR 48. Johnson told the friend to stop. 49 RR

48–49. Johnson still bought drugs from the friend; he used the fondling incident

“to hold over [the friend’s] head.” 49 RR 49. Johnson threatened to tell about the

abuse and the man “gave [him] what [he] wanted.” 49 RR 49.

        Johnson testified that when he dated Amy Armstrong they fought and

argued. 49 RR 53–54. He admitted that he hit Armstrong, but he qualified that

he “didn’t just hit her enough just to really hurt her, but just enough to make



3 Johnson testified that he never said anything about childhood sexual abuse prior to
telling trial counsel. 49 RR 90–91. He never mentioned it during previous
incarcerations or when he was hospitalized because he thought it “was irrelevant at
the time.” 49 RR 91.
                                            21
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21   Page 30 of 100 PageID 522


her stop hitting” him. 49 RR 53. Johnson testified he threw the burning log on

her patio so that she would come outside and let him in since he had “nowhere

to go.” 49 RR 54.

      Johnson was married to Daphne Johnson, and the two had three

daughters. Johnson and Daphne started dating when he was fifteen years old

and married when they were eighteen. 49 RR 52, 55. Johnson admitted that he

used to hit Daphne. 49 RR 55. But he claimed he never hit her enough to “hurt

her, just enough to back her off.” 49 RR 57.

      When Johnson was in eleventh grade he dropped out of school. 49 RR 46.

He was never placed in special education classes, but he was in “basic classes.”

49 RR 91. Johnson took courses in auto body technology at Richland College. 49

RR 91. He testified that he learned at a slow pace but did not have a learning

disability. 49 RR 92.

      Daphne Johnson testified that she was Johnson’s wife. 49 RR 184. When

they married, they were immature. 49 RR 186. They struggled financially, they

did not communicate well, and their arguments got physical. 49 RR 186. Daphne

did not remember reporting to police that Johnson had made threatening phone

calls. 49 RR 219. She did not remember her sister filing an aggravated assault

charge against Johnson. 49 RR 220.




                                          22
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21   Page 31 of 100 PageID 523


           2.    Drug use and depression

     Johnson worked at a company called Sanden for about five years, from

1997 until 2002. 49 RR 58. He started on the assembly line, but was promoted

four times, all the way to repairman. 49 RR 59. He was eventually fired because

he missed too many days of work. 49 RR 58–59. At the time, he was using drugs

on the weekends and “it carried on until the Mondays and Tuesdays[.]” 49 RR

59. After he was fired, Johnson checked himself into Green Oaks Hospital to be

treated for drug abuse. 49 RR 59. He was there for a week and was diagnosed

with depression. 49 RR 60. After Green Oaks, he was sent to Summer Sky in

Stephenville for further inpatient treatment. 49 RR 60. Johnson spent 35 days

at Summer Sky. 49 RR 60. He “wasn’t ready [to leave], but [his] insurance ran

out.” 49 RR 61. He spent a week in a halfway house, then he returned home to

his wife. 49 RR 61. Upon returning home, he stayed sober for a few weeks, but

he then went back to using crack and marijuana and drinking alcohol. 49 RR

61–62.

     Johnson testified that he was under the influence when he stole

Salmeron’s truck and “coming down off of [drugs]” during the theft of the Kwik

Kar’s money and inspection books. 49 RR 118 He testified that he did not

remember the incident with Pinzon. 49 RR 118. Johnson confirmed his criminal

history. 49 RR 100–08. He testified that every time he has been in trouble, it

was because of drugs and depression. 49 RR 99–100. The first time he spoke

                                         23
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21   Page 32 of 100 PageID 524


with Daphne after the present offense, he “couldn’t remember what [he] had

done.” 49 RR 80. He claimed that had he not been under the influence of drugs

or alcohol, he would not have robbed Nancy Harris. 49 RR 37.

      Daphne first became aware of Johnson’s drug use after his grandmother

died. 49 RR 187. He “would go off on bingers” and disappear for a day or two. 49

RR 188. Johnson would get physical with Daphne when he was high. 49 RR 198.

She also testified that Johnson suffered from depression, and that it became

more frequent after the Kwik Kar incident. 49 RR 209–10. She testified that

Johnson was “an awesome father” to their three daughters. 49 RR 192.

      Johnson’s older brother, Timothy, testified about their family and their

history of drug use. All three brothers used drugs. 50 RR 74. Timothy was aware

that Johnson used drugs at a young age. 50 RR 73. Timothy was present during

one fight between Johnson and Daphne. 50 RR 80–81. Johnson tried to slap

Daphne. 50 RR 81. Timothy intervened, and he and Johnson “had a fight—a

tussle.” 50 RR 81. In Timothy’s opinion, Johnson was intoxicated at the time

because “he was big and I’m smaller and I handled him - - I mean, real easy.”

50 RR 82.

      Johnson’s mother-in-law, Hazel Johnson, testified that Johnson is a good

person and a good father. 50 RR 88, 90, 92. In the month before the offense,

Johnson was stressed and depressed. 50 RR 93–94. Daphne’s aunt, Frances

Wilson, testified she learned that Johnson had a drug problem about five years

                                         24
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21      Page 33 of 100 PageID 525


after he and Daphne were married. 50 RR 100. She started talking to him about

it in 2011. 50 RR 101–02. Johnson was depressed, and Wilson worried that he

would harm himself. 50 RR 103. Wilson was not aware of any physical abuse

between Johnson and Daphne. 50 RR 100. Daphne’s sister Courtney Johnson

testified Johnson and Daphne’s relationship was “a normal relationship, just

like any other married couple would have.” 50 RR 111–12

      A week before the instant offense, Courtney went with Johnson to the

Garland Police Station when he asked them to “lock him up” because he was on

drugs and wanted to avoid getting into trouble. 50 RR 123. Without any active

warrants, the police did not arrest him. 50 RR 124.

      Valerie Braziel is Johnson’s daughter Matduxx’s godmother. 50 RR 166,

69. They met in 2009 after Johnson’s release from prison. 50 RR 169–70. Since

that time, they have become friends. 50 RR 170. In the time leading up to the

murder, Johnson was withdrawn and Braziel felt as though he was depressed.

50 RR 174. Braziel had no idea that he was a drug addict. 50 RR 174. She was

not aware of any domestic violence between Johnson and Daphne. 50 RR 173.

      Pharmacologist Dr. John Roache testified as an expert regarding illegal

drugs and addiction. 50 RR 27. Dr. Roache described the drugs that Johnson

used. Cocaine is a stimulant. 50 RR 33. It increases wakefulness and vigilance

and produces feelings of intense euphoria and motivation. 50 RR 34. Marijuana

is a plant and a mild hallucinogen. 50 RR 34. Phencyclidine, or PCP, is a

                                         25
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21     Page 34 of 100 PageID 526


hallucinogen. 50 RR 35. A PCP user feels “superhuman empowered.” 50 RR 35.

It can also produce “psychotic like effects, where you can have hallucinations,

paranoia, and extreme agitation.” 50 RR 35. Methamphetamine or “ice,” is a

stimulant, which produces effects similar to cocaine. 50 RR 35. Xanax is a

benzodiazepine. 50 RR 36. It is a sedative and used to treat anxiety. 50 RR 36.

      Roache testified addiction is “a learning process that happens with

repeated use of drugs of abuse.” 50 RR 30–31. Commonly, an addict will use

multiple chemical substances. 50 RR 37. This is referred to as poly-substance

dependence or poly-substance abuse. 50 RR 37. When an individual is under the

influence, he may be more impulsive. 50 RR 37. “[T]he addict becomes more

driven for the immediate consequences of the drug experience and less

thoughtful   or   conscientious   or   cognitively   decisive   out   longer-term

consequences.” 50 RR 37–38. Often, addicts have relapses after periods of

sobriety. 50 RR 43.

      Roache conceded that when Johnson checked himself into the hospital in

2002, he was depressed because he was unable to quit using drugs. 50 RR 44.

Indeed, the discharge instructions indicate “The patient was profoundly

depressed because of his inability to stop doing drugs, and having observed his

many losses, including job, family, financial, and clearly self[-]esteem.” 50 RR

53; DX #22. Roache testified that while incarcerated prior to trial, Johnson was



                                          26
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21     Page 35 of 100 PageID 527


not diagnosed with depression, but with poly-substance abuse and substance-

induced mood disorder. 50 RR 45.

      Although Roache did not review the surveillance video of this offense, he

opined Johnson was intoxicated at the time he committed the offense. 50 RR 45.

Roache did not think it was “necessary[]” to review the surveillance video. 50

RR 45–46.


            3.     Murder of Nancy Harris and remorsefulness

      Johnson testified he was released from prison in July 2009 and relapsed

in October of 2011. 49 RR 11. He started smoking crack and “ice.” 49 RR 11. At

first, it was only on weekends. 49 RR 12. He was still paying his bills. 49 RR 12.

His relapse was “devastating.” 49 RR 16. It made him lazy, and he fell into a

deep depression. 49 RR 16. He stayed home in the dark and “just was

embarrassed, ashamed.” 49 RR 16.

      On the night before the offense, Johnson went by himself to his brother

Anthony’s wedding reception. 49 RR 19. He stayed for about an hour. 49 RR 24.

Everybody was happy and having a good time, but Johnson felt like he was in

his own “personal hell.” 49 RR 19–20. Because he had missed so much work due

to his drug use, Johnson had lost his job. 49 RR 20. He also felt ashamed of his

clothes and hair. 49 RR 22.




                                          27
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21     Page 36 of 100 PageID 528


      Johnson went home, ate dinner, then walked back to the party. 49 RR 25–

26. He told his cousin that he messed up his car when he put gas mixed with

water in the tank. 49 RR 26–28. The cousin gave him $30 and suggested how to

fix it. 49 RR 27–28. Johnson was drunk, so he used the money “to get high.” 49

RR 28. For the next several hours, Johnson “[c]ontinued to smoke, sell a little

bit, smoke, sell a little bit, smoke.” 49 RR 28. He also had some Xanax to use

when it was time to return home to babysit his daughter. 49 RR 29.

      At about 6:00 a.m., Johnson walked back to his brother’s house. 49 RR 30.

He found a bottle of wine on the patio and drank the whole thing. 49 RR 30. He

“wanted money. . . [and] wanted to get high on crack.” 49 RR 30. He saw a plastic

water bottle. 49 RR 30. He put lighter fluid in it. 49 RR 30. He was “[j]ust going

to take it and scare the person.” 49 RR 30. He planned to “[p]our it on her.” 49

RR 30. It was going to be a “scare tactic.” 49 RR 31. Although he did not

remember having a lighter, he acknowledged he would have had to have one to

smoke crack. 49 RR 32.

      Johnson walked across the street to the Whip–In. 49 RR 31. He wanted

to get the money and leave. 49 RR 32. He did not intend to set Harris on fire. 49

RR 31. Johnson testified that he walked in and “saw a lady.” 49 RR 33. Johnson

walked behind the counter. 49 RR 33. Harris followed him and told him he was

not supposed to be there. 49 RR 33. When she got close to him he “just poured

the fluid over her head” and she “started trembling.” 49 RR 33.

                                          28
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21     Page 37 of 100 PageID 529


      Johnson told Harris to open the cash register because he wanted the

money. 49 RR 33. While she was opening the register, he took a lighter and

some cigarettes. 49 RR 33. He did not remember taking Harris’s ring. 49 RR

33–34. Harris opened the register and moved away. 49 RR 34. Johnson took the

money. 49 RR 34. He warned Harris to stand back because he had a lighter. 49

RR 34. She moved toward him and he “flipped [the lighter] once to try to scare

her but that didn’t stop her.” 49 RR 34. Harris reached across him again. 49 RR

34. It “spooked” Johnson so he flicked the lighter “again, twice, hoping that she

would move back.” 49 RR 34. That is when Harris’s clothes ignited. 49 RR 35.

Johnson was not thinking. 49 RR 35–36. He was intoxicated; he had smoked

nearly $100 worth of crack, consumed alcohol, and had taken a Xanax. 49 RR

36. He did not think to help Harris once she was on fire. 49 RR 36.

      Johnson “knew [he] had [done] a bad thing, so [he] just. . . ran.” 49 RR 41.

He ran and hid in some bushes and smoked a cigarette. 49 RR 41. He “got tired

of laying in those bushes, so when [he] came out, that’s when [he] saw the police

car parked at the end of the street.” 49 RR 40–41. Johnson started running, and

when he got tired, he sat on a porch and waited for the police. 49 RR 41.

      Johnson remembered “tussling” with Marecle but did not remember his

encounter with Denson. 49 RR 41. He remembered stealing a bicycle. 49 RR 41–

42. He testified he thought the ride to the police station was “very short. It was



                                          29
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21     Page 38 of 100 PageID 530


like I just closed my eyes and opened my eyes and I was there.” 49 RR 42. When

he was in the patrol car, he did not understand what he had done. 49 RR 43.

      Johnson testified that the reason he set Harris on fire was because she

was coming at him. 49 RR 120. Johnson acknowledged that when he was

arrested, he only told police that he had consumed cocaine and two beers prior

to the offense. 49 RR 120. He did not mention the bottle of wine or the Xanax

because “it was irrelevant. [He] was intoxicated.” 49 RR 120.

      Johnson expressed remorsefulness about the crime, stating that he felt

“like the lowest scum of the earth. . . [b]ecause [he] hurt an innocent woman.”

49 RR 38. He told the jury he felt “disgusted” at himself. 49 RR 7. He also asked

Harris’s family for forgiveness and “mercy.” 49 RR 39. Johnson even went to far

as to say he felt like he deserved to die for what he had done. 49 RR 39.


            4.    Johnson’s low risk to others while incarcerated

      Dr. Jonathan Sorensen testified that he conducted an actuarial analysis

to determine the probability that Johnson would be violent in prison. 51 RR 22,

27; DX #25. Sorensen opined that Johnson “will fare better than the average

incoming capital offender.” 51 RR 30; DX #26. The factors that decreased

Johnson’s risk of violence included: his age; his educational level; a lack of a

disruptive group or gang affiliation; his prior prison behavior and classification

level; and the fact that he would be serving a sentence of life without the


                                          30
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21     Page 39 of 100 PageID 531


possibility of parole. 51 RR 30–31, 38, 42, 44. The factors that increased

Johnson’s level of risk included: his prior incarceration; his prior assaults while

incarcerated; and the fact that his capital murder involved a contemporaneous

robbery. 51 RR 45–46, 20–51.

      James Aiken, a prison consultant who has never worked in a Texas

prison, testified that Johnson “fares low on the factors of providing unusual risk

to staff, inmates, or the general public.” 51 RR 58, 60, 61; DX #27.


      C.    The State’s rebuttal

      The CCA summarized the State’s rebuttal evidence as follows:

             In its punishment rebuttal case, the State played a police
      dashcam video. The State had already published the in-store video
      of the offense to the jury during the guilt phase. The in-store video
      was silent and in black-and-white. Among other things, it showed
      Harris rushing out the front door after trying and failing to
      extinguish the fire while she was inside the store.

             The dashcam video was in color and accompanied by audio. It
      showed Harris outside the store, still on fire and screaming for help
      as an officer arrived and used his fire extinguisher to put out the
      fire. The jury also heard testimony about the week of physical pain
      Harris suffered in the hospital and her awareness of her impending
      death.

Ex parte Johnson, 2019 WL 4317046, at *2.

                                  ARGUMENT

      “The statutory authority of federal courts to issue habeas corpus relief for

persons in state custody is provided by 28 U.S.C. § 2254, as amended by the


                                           31
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21     Page 40 of 100 PageID 532


Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA).” Harrington

v. Richter, 562 U.S. 86, 97 (2011). AEDPA “requires a state prisoner seeking

federal habeas relief first to ‘exhaus[t] the remedies available in the courts of

the State.’” Kernan v. Hinojosa, 136 S. Ct. 1603, 1604 (2016) (per curiam)

(alteration in original). State court adjudication, in turn, requires review under

§ 2254(d). Richter, 562 U.S. at 98–99. This section “imposes a highly deferential

standard of review for evaluating state court rulings and demands that state

court decisions be given the benefit of the doubt,” Hardy v. Cross, 565 U.S. 65,

66 (2011) (per curiam) (quotation omitted) (per curiam)), and “is limited to the

record that was before the state court.” Cullen v. Pinholster, 563 U.S. 170, 181

(2011).

      Under § 2254(d), relief may not be granted unless the state court

adjudication (1) “‘was contrary to’ federal law then clearly established in the

holdings of” the Supreme Court, (2) “‘involved an unreasonable application of’

such law,” or (3) “‘was based on an unreasonable determination of the facts’ in

light of the record before the state court.” Richter, 562 U.S. at 100 (quoting

§ 2254(d)(1)–(2)) (citing (Terry) Williams v. Taylor, 529 U.S. 362, 412 (2000)).

      A state court decision is contrary to clearly established federal law if it

“applies a rule that contradicts the governing law set forth in [the Supreme

Court’s] cases” or confronts facts that are “materially indistinguishable” from

relevant Supreme Court precedent yet reaches an opposite result. (Terry)

                                          32
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21     Page 41 of 100 PageID 533


Williams, 529 U.S. at 405–06. A state court unreasonably applies clearly

established federal law if it correctly identifies the governing Supreme Court

precedent but unreasonably applies it to the facts of a particular case. Id. at

407–09. To analyze unreasonable application, a federal court “must determine

what arguments or theories supported or . . . could have supported[] the state

court’s decision[] and then it must ask whether it is possible fairminded jurists

could disagree that those arguments or theories are inconsistent with the

holding in a prior decision of [the Supreme] Court.” Richter, 562 U.S. at 102.

Thus, “a state court’s determination that a claim lacks merit precludes federal

habeas relief so long as fairminded jurists could disagree” on the correctness of

the state court’s decision. Id. at 101 (quotation omitted).

      Further, it is the state court’s “ultimate decision” that is to be tested for

unreasonableness and not every jot of its reasoning. Neal v. Puckett, 286 F.3d

230, 246 (5th Cir. 2002) (en banc). Indeed, state courts are presumed to “know

and follow the law.” Woodford v. Visciotti, 537 U.S. 19, 24 (2002). And, even if

the state court’s decision lacks reasoning, § 2254(d) applies and must be

overcome by the inmate. Richter, 562 U.S. at 98.

      AEDPA also provides that state court factual findings “shall be presumed

to be correct” unless an inmate carries “the burden of rebutting the presumption

of correctness by clear and convincing evidence.” § 2254(e)(1). This presumption

is “especially strong” where, as here, the state trial judge and the state habeas

                                           33
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21       Page 42 of 100 PageID 534


judge are one and the same. Clark v. Johnson, 202 F.3d 760, 764 (5th Cir. 2000);

see also 44 RR 1; 2 SHCR at 538. “The presumption of [factual] correctness not

only applies to explicit findings of fact, but it also applies to those unarticulated

findings which are necessary to the state court’s conclusions of mixed law and

fact.” Valdez v. Cockrell, 274 F.3d 941, 948 n.11 (5th Cir. 2001).

I.    The CCA Reasonably Rejected Johnson’s Claims That Trial
      Counsel Were Ineffective in the Sentencing Phase.

      Johnson asserts that his trial counsel were ineffective in conducting the

sentencing phase of his trial. Pet. at 3–70.Specifically, he claims counsel were

deficient in three ways. First, Johnson argues that his trial counsel failed to

conduct a reasonable sentencing investigation. He faults counsel for not calling

certain witnesses. And for the witnesses that counsel did call, Johnson suggests

that they did not present enough information from them in the form of trial

testimony. Id. at 15–43.

      Second, Johnson argues that his trial counsel failed to properly prepare

one of their called experts—Dr. Roache. Id. at 45–57. Johnson challenges trial

counsel’s decision not to allow Dr. Roache to interview him; he also takes issue

with several other strategic decisions by his counsel relating to Dr. Roache—

including not giving him a copy of Johnson’s social history and not eliciting

testimony from him to explain Johnson’s drug addiction. Id. at 49–52.




                                            34
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21      Page 43 of 100 PageID 535


      Lastly, Johnson claims that trial counsel failed to hire an expert who

would have explained how Johnson lacked mental health care and substance

abuse treatment options prior to the murder. Id. at 59–61. Johnson claims that

such an expert could have “countered the State’s portrayal” of his failure to seek

treatment, in addition to adding “context for the jury to explain how the

inaccessibility of treatment exacerbates addiction.” Id. at 61.

      Johnson asserts that he was prejudiced by each of trial counsel’s alleged

deficiencies. But Johnson raised these ineffective assistance of trial counsel

(IATC) claims during state habeas review—resulting in an evidentiary hearing

where habeas counsel elicited testimony from several witnesses, including

Johnson’s trial team. See 1 SHCR at 36–41; 62–122; see also generally State

Habeas Reporter’s Record (SHRR). Johnson’s claims were all denied. Johnson’s

present petition fails to show the CCA’s decision denying him relief on these

claims was unreasonable pursuant to 28 U.S.C. § 2254(d)(1)–(2). Thus, for the

following reasons, Johnson’s IATC claims must fail—and any requested relief

by him should be denied.


      A.    Strickland standard under AEDPA

      The familiar two-prong standard by which an IATC claim is weighed is

set forth in Strickland. That is, to establish that counsel performed ineffectively,

Johnson must show both that his attorneys’ performance was deficient, and the


                                           35
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21      Page 44 of 100 PageID 536


deficient performance prejudiced his defense. 466 U.S. at 687. Furthermore,

because a convicted defendant must satisfy both prongs of the Strickland test,

a failure to establish either deficient performance or prejudice makes it

unnecessary to examine the other prong. Id. at 697.

      To establish that counsel’s performance was constitutionally deficient, a

convicted defendant must show that trial counsel “made errors so serious that

counsel was not functioning as the ‘counsel’ guaranteed . . . by the Sixth

Amendment.” Strickland, 466 U.S. at 687. In so doing, a convicted defendant

must overcome a strong presumption that trial counsel’s conduct fell within a

wide range of reasonable professional assistance, and every effort must be made

to eliminate the “distorting effect of hindsight.” Id. at 689.

      Nevertheless, “any deficiencies in counsel’s performance must be

prejudicial to the defense in order to constitute ineffective assistance under the

Constitution.” Strickland, 466 U.S. at 692. To establish that he has sustained

prejudice, Johnson “must show that there is a reasonable probability that, but

for counsel’s unprofessional errors, the result of the proceeding would have been

different. Id. at 694. A reasonable probability is a probability sufficient to

undermine the confidence in the outcome.” Id. That requires a “substantial,” not

just “conceivable,” likelihood of a different result. Richter, 562 U.S. at 112.

Moreover, when evaluating prejudice, a reviewing court must “consider all the

relevant evidence that the jury would have had before it if [the petitioner] had

                                            36
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21    Page 45 of 100 PageID 537


pursued a different path—not just the . . . evidence [the petitioner] could have

presented, but also the . . . evidence that almost certainly would have come in

with it.” Wong v. Belmontes, 558 U.S. 15, 20 (2009).

      Because Johnson’s IATC claims were adjudicated on the merits by the

state court, they must be reviewed under the “doubly deferential” standards of

both Strickland and § 2254(d). Woods v. Etherton, 136 S. Ct. 1149, 1151 (2016)

(citing Pinholster, 563 U.S. at 190); Knowles v. Mirzayance, 556 U.S. 111, 123

(2009). Such claims are considered mixed questions of law and fact and are

analyzed under the “unreasonable application” standard of 28 U.S.C.

§ 2254(d)(1). Gregory v. Thaler, 601 F.3d 347, 351 (5th Cir. 2010). In reviewing

these claims, the “pivotal question” is not “whether defense counsel’s

performance fell below Strickland’s standards, but whether “the state court’s

application of the Strickland standard was unreasonable.” Richter, 562 U.S. at

101. In other words, the question to be asked in this case is not whether

counsel’s actions were reasonable, but whether “there is any reasonable

argument that counsel satisfied Strickland’s deferential standard.” Id. at 105.


      B.    Trial counsel conducted a reasonable investigation into
            Johnson’s social history.

      Johnson faults his trial counsel for failing to call several lay witnesses—

and one expert witness—to testify about his social history during the

punishment phase of trial. Specifically, he complains that these witnesses could

                                          37
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21   Page 46 of 100 PageID 538


have explained “how Johnson came to suffer from” addiction and “how a seven-

year[-]old child finds himself experimenting with drugs.” Pet. at 13, 15–45.

However—as shown below and throughout this pleading—trial counsel

thoroughly investigated Johnson’s social history, including his childhood and

drug use. In fact, much of the testimony proffered in Johnson’s petition is

cumulative of what had already been presented to the jury. And even when

Johnson puts forth more detailed testimony than what was at his trial, he fails

to show that such testimony would have made a difference.

      “Mitigating evidence that illustrates a defendant’s character or personal

history embodies a constitutionally important role in the process of

individualized sentencing, and in the ultimate determination of whether the

death penalty is an appropriate punishment.” Riley v. Cockrell, 339 F.3d 308,

316 (5th Cir. 2003) (citation omitted). But Strickland does not require counsel

“to investigate every conceivable line of mitigating evidence no matter how

unlikely the effort would be to assist the defendant at sentencing.” Wiggins v.

Smith, 539 U.S. 510, 533 (2003). “[R]easonably diligent counsel may draw a line

when they have good reason to think further investigation would be a waste.”

Rompilla v. Beard, 545 U.S. 374, 383 (2005). To establish prejudice Johnson

must that “there is a reasonable probability that, absent the errors, the

sentencer . . . would have concluded that the balance of aggravating and

mitigating circumstances did not warrant death.” Strickland, 466 U.S. at 695.

                                         38
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21      Page 47 of 100 PageID 539


      Further, contrary to Johnson’s assertions, Pet. at 8–13, the Supreme

Court has rejected the notion that the American Bar Association (ABA)

Guidelines are an “inexorable command with which all capital defense counsel

must fully comply” to be constitutionally effective. Bobby v. Van Hook, 558 U.S.

4, 17 (2009) (per curiam) (internal quotation marks omitted). The same is true

of all state and private organization rules. Indeed, they are “free to impose

whatever specific rules they see fit to ensure that criminal defendants are well

represented,” but “the Federal Constitution imposes one general requirement:

that counsel make objectively reasonable choices.” Id. (quotation omitted).

      To be sure, the Supreme Court’s decisions in Strickland, (Terry) Williams,

Wiggins, and Rompilla all refer approvingly to the ABA Guidelines as a source

for prevailing norms of practice. But these guidelines are not law. As the Court

explained in Strickland:

      In any case presenting an ineffectiveness claim, the performance
      inquiry must be whether counsel’s assistance was reasonable
      considering all the circumstances. Prevailing norms of practice as
      reflected in American Bar Association standards and the like [] are
      guides to determining what is reasonable, but they are only guides.
      No particular set of detailed rules for counsel’s conduct can
      satisfactorily take account of the variety of circumstances faced by
      defense counsel or the range of legitimate decisions regarding how
      best to represent a criminal defendant.

Strickland, 466 U.S. at 488–89 (citations omitted).




                                         39
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21     Page 48 of 100 PageID 540


            1.    State habeas proceedings

      Johnson challenged his trial counsel’s investigation into his social history

during state habeas review. 1 SHCR at 74–122. As part of his claim, Johnson

attached several affidavits from lay witnesses. 1 SHCR at 320–91. He also

included an affidavit from Dr. Celeste Henery. 1 SHCR at 239–59. Additionally,

at the ensuing evidentiary hearing, Johnson called several of these same

witnesses. Some of these witnesses had testified at his trial; some had not.

      Ultimately, the trial court concluded that Johnson’s trial counsel were not

constitutionally ineffective on this point and that Johnson had not shown

deficiency or prejudice. 2 SHCR at 972–73 (¶¶2.194–2.200). The CCA agreed.

Ex parte Johnson, 2019 WL 4317046, at *3. In coming to this conclusion, the

trial court reasoned that trial counsel conducted a thorough social history

investigation. 2 SHCR at 933 (¶¶2.6–2.11). Further, the court noted that almost

all of the testimony presented by Johnson in the state habeas proceeding was

either cumulative of what had been presented at trial, speculative, or both.

2 SHCR at 934–92. Lastly, the court noted that the double-edged nature of the

social history evidence, coupled with all the aggravating factors in Johnson’s

case, precluded a finding of prejudice. 2 SHCR at 932 (¶2.3), 933 (¶2.10–2.11),

972 (¶2.198). Johnson fails to show this decision was unreasonable. Rather, it

is wholly supported by the record.



                                          40
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21     Page 49 of 100 PageID 541


            2.    The defensive strategy

      Johnson’s trial counsel testified at the state habeas hearing. The

defensive theory at the guilt phase of trial was that Johnson did not intend to

kill Nancy Harris, as that was the best theory available. 3 SHRR 52, 59.

Johnson’s state of intoxication, if any, at the time of the offense was not a

primary theme. 3 SHRR 60. The guilt-phase goal was “to get a possible lesser

included—the lesser included of murder.” 3 SHRR 198. The trial team presented

evidence of addiction as part of the story but was “not trying an addiction case.”

3 SHRR 61, 88, 172. The primary theme in the punishment phase was remorse,

and trial counsel felt they had remorse “in spades.” 3 SHRR 61, 173.


            3.    The mitigation investigation

      The trial team’s mitigation specialist—Brendan Ross—testified at the

hearing. 4 SHRR 6. Ross prepared a social history for Johnson and provided it

to the attorneys. 4 SHRR 34. She testified that the social history in Johnson’s

case was “quite voluminous.” 4 SHRR 61. She met with Johnson’s wife—Daphne

Johnson, Johnson’s mother—Alma Johnson, and other family members many

times and a in frequent contact with the attorneys. 4 SHRR 62. Her role was to

find witnesses and speak with them—and she spoke with almost everyone she

was able to find. 3 SHRR 51, 129–30. She explained her method of conducting a

mitigation investigation as “I just go until I can’t go anymore,” and she felt she


                                          41
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21     Page 50 of 100 PageID 542


did that in this case. 4 SHRR 10, 65. Ross found that, for the most part,

Johnson’s family members were not good historians. 4 SHRR 64.

      Ross would meet with prospective witnesses in person, by phone, and

would sometimes attempt unannounced visits at homes. 4 SHRR 49–50. When

she would attempt an unannounced visit, “doors were not opened.” 4 SHRR 49–

50. Despite her efforts, Ross “didn’t feel like there was much mitigation” in

Johnson’s case. 4 SHRR 54–55. Johnson was not bullied. 4 SHRR 55. He was

not brutalized. 4 SHRR 55. He grew up in a two-parent household. 4 SHRR 55.

Moreover, she felt that the surveillance video of Johnson setting Harris on fire

“was insurmountable.” 4 SHRR 55. Still, Ross compiled a complete social history

and sent it to Johnson’s trial counsel. 4 SHRR 33–34.


            4.    Trial counsel were not deficient.

      Indeed, after a thorough mitigation investigation, trial counsel’s strategy

during punishment was remorse, not addiction. See 3 SHRR 71–72; see also

Statement of the Facts, Section (II)(B)(3), supra. Trial counsel’s selection of

witnesses that would testify to support this defensive theory is the kind of

“paradigmatic example” of strategic choice the case law counsels against second-

guessing. Cf. Hinton v. Alabama, 571 U.S. 263, 275 (2014) (“The selection of an

expert witness is a paradigmatic example of the type of ‘strategic choic[e]’ that,

when made ‘after thorough investigation of [the] law and facts,’ is ‘virtually


                                          42
    Case 3:19-cv-02310-E Document 29 Filed 04/09/21    Page 51 of 100 PageID 543


unchallengeable.’”( quoting Strickland, 466 U.S. at 690)). In fact, such decisions

by counsel are “virtually unchallengeable.” Strickland, 466 U.S. at 689–90; see

Green v. Johnson, 116 F.3d 1115, 1122 (5th Cir. 1997) (“A conscious and

informed decision on trial tactics and strategy cannot be the basis for

constitutionally ineffective assistance of counsel unless it is so ill chosen that it

permeates the entire trial with obvious unfairness.”). What is more, Johnson’s

counsel conducted—and presented—a robust mitigation investigation that

included aspects of Johnson’s childhood and his struggle with drug use. See

Statement of the Facts, Section II(B)(1)–(2), supra. For these reasons, Johnson

fails to show deficiency on the part of trial counsel relating to their mitigation

investigation.

        Still, Johnson claims that trial counsel should have done more to explain

the “context” surrounding Johnson’s drug addiction. Pet. at 13, 15–45. Johnson

presents his preferred pathway for trial counsel’s punishment case through the

same affidavits he presented in state court. See DE 21-1–12, 14; 4 Pet. at 15–45.

But in light of the record evidence of trial counsel’s reasoned and meaningful

mitigation investigation, Johnson’s argument that counsel simply should have

done more fails to entitle him to the relief he seeks. More than that, the

testimony Johnson presents in his petition is cumulative of what was presented


4 Johnson’s attached affidavits will be referred to as “DE 21” followed by a dash
indicating the specific exhibit within the ECF document. For example, Johnson’s
Exhibit 1 will be referenced as “DE 21-1.”
                                            43
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21    Page 52 of 100 PageID 544


at trial, unreliable, and, in some cases, harmful to him. Johnson’s attached

affidavits are addressed in turn.

      “[T]o prevail on an ineffective assistance claim based on counsel’s failure

to call a witness, the petitioner must name the witness, demonstrate that the

witness was available to testify and would have done so, set out the content of

the witness’s proposed testimony, and show that the testimony would have been

favorable to a particular defense.” Day v. Quarterman, 566 F.3d 527, 538 (5th

Cir. 2009) (citing Alexander v. McCotter, 775 F.2d 595, 602 (5th Cir. 1985)).

Furthermore, the presentation of witness testimony is essentially strategy and,

thus, within trial counsel’s domain. Alexander, 775 F.2d at 602. A petitioner

must overcome a strong presumption that his counsel’s decision in not calling a

particular witness was a strategic one. Murray v. Maggio, Jr., 736 F.2d 279, 282

(5th Cir. 1984).

      Daphne Johnson—Johnson’s wife—testified at Johnson’s punishment

trial. See DE 21-1. The state habeas court was presented with her affidavit and

found it to be cumulative and contradicting. 2 SHCR at (¶¶2.91–2.108). This

determination was reasonable. As reflected in the record, Daphne Johnson’s

affidavit is clearly cumulative. For instance, Daphne states that—had she been

asked—she would have testified: she knew Johnson since they were in the fifth

grade; they started out as friends but began dating when they were in middle

school; and they got married in 1994 when they were both nineteen years old.

                                          44
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21   Page 53 of 100 PageID 545


DE 21-1 (¶5–6). But that all but mirrors her trial testimony. See 49 RR 184–85.

Similarly, Daphne’s affidavit mentions Johnson going on drug binges. DE 21-1

(¶20). But trial counsel asked her about Johnson’s drug binges, and she

described them for the jury. 49 RR 188–89. Similarly, Daphne’s testimony in

her affidavit concerning letters between her and Johnson, and Johnson’s

purchasing of winter coats for their girls, is cumulative. Compare DE 21-1

(¶¶22, 27) with 49 RR 193–95, 212–13. Johnson fails to show trial counsel were

ineffective for not eliciting such testimony. See Belmontes, 558 U.S. at 22

(holding that adding cumulative evidence to “what was already there would

have made little difference”); Coble v. Quarterman, 496 F.3d 430, 436–37 (5th

Cir. 2007) (counsel not ineffective for failing to present witnesses that “would

have presented testimony already provided by other witnesses”).

      Johnson’s mother Alma Johnson, DE 21-2, did not testify at Johnson’s

trial. She had heart surgery three weeks before trial and was at home on

bedrest. 3 SHRR 77; 5 SHRR 12–13, 42–43. She would have been able to testify

only by deposition. DE 21-2 (¶22). When it became apparent that she would be

unable to testify, trial counsel decided not to call her. 3 SHRR 78. Moreover,

trial counsel did not find her to be a good historian. 3 SHRR 185. The state

habeas court was presented with her affidavit and found that it was not

compelling, in part, because her depiction of Johnson’s harsh discipline was

contradicted by other affidavits in the record. 2 SHCR at (¶2.39). This was

                                         45
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21     Page 54 of 100 PageID 546


reasonable. See 21-5 (¶7) (Timothy Johnson—Johnson’s brother—describing the

punishment for a curfew violation as simply being locked out of the house).

Further, her affidavit reflects that she would have disagreed with the notion of

Johnson having a hard childhood. For instance, her affidavit states that she

disciplined Johnson, set a curfew, and prohibited alcohol and gambling in the

house. See DE 21-2 (¶¶6, 10–11). Beyond that, in light of Johnson and other

members of his family testifying, her testimony would have been cumulative.

Trial counsel’s “decision not to present cumulative evidence.” Gardner v. Davis,

779 F. App’x 187, 193 (5th Cir. 2019), cert. denied, 140 S. Ct. 842 (2020).

      Johnson’s brother Anthony Johnson, DE 21-3, did not testify at trial.

However, he did testify at Johnson’s state habeas hearing. The state habeas

court found his testimony to generally be that Johnson had a “poor but

otherwise unremarkable childhood.” 2 SHCR at 942 (¶2.56). Further the state

habeas court found that much of Anthony’s affidavit was speculative and full of

hearsay. 2 SHCR at 943–44 (¶¶2.63–.64). Anthony was discharged from the

Navy under less-than-honorable conditions and was later arrested for murder.

6 SHRR 58, 62–63. However, in some ways he was a good role model for

Johnson. 6 SHRR 63. Still, the trial team chose not to call Anthony because they

“felt he would be absolutely hostile and not have much information to offer in

exchange for. . . his hostility.” 3 SHRR 151; 4 SHRR 67. Anthony was angry with

Johnson at the time of trial and blamed him for their mother’s health problems.

                                          46
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21     Page 55 of 100 PageID 547


3 SHRR 152. Trial counsel was concerned that his hostility would come across

to the jury if he testified as a witness. 3 SHRR 152. More than that, the trial

team determined that Anthony’s testimony would not support the notion that

Johnson had a hard childhood. In fact, Anthony reported that their “childhood

was great, Mom was always there, [and] went to all the games.” 3 SHRR 185.

Indeed, Johnson’s mitigation specialist held the view that Anthony’s position

was that he had a good upbringing with two parents and had nothing to

complain about. 4 SHRR 69. Even in Johnson’s state habeas hearing, Anthony

held the opinion that he and Johnson had good childhoods. 5 SHRR 16. Johnson

fails to show that trial counsel’s decision not to call Anthony was deficient.

      Stetron Mills, Johnson’s cousin, DE 21-4, did not testify at trial or in the

state habeas hearing. The state habeas court considered his affidavit and found

that Mill’s affidavit was speculative, and that he was in prison at the time of

Johnson’s trial. SHCR at 966–67 (¶¶2.164–.169). Mills’s affidavit appears to

support the idea that Johnson was introduced to marijuana at around the age

of seven. DE 21-4 (¶7). But other than that, his affidavit is not necessarily

helpful to Johnson. Indeed, large portions of his testimony do not even involve

Johnson. See DE 21-4 (¶¶4, 5, 9, 13). Further, Mills was in prison at the time of

Johnson’s trial. DE 21-4 (¶13). Had he testified, he would likely have been

impeached with one or more felony convictions. See Tex. R. Evid. 609(a).

Johnson fails to show trial counsel were deficient for not calling Mills.

                                           47
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21   Page 56 of 100 PageID 548


     Johnson’s brother Timothy Johnson, DE 21-5, testified at Johnson’s

punishment trial. He also testified at the state habeas hearing. The state

habeas court found that Timothy Johnson’s testimony was speculative, hearsay,

and would not have changed the outcome of Johnson’s trial. 2 SHCR at 969

(¶¶2.170–.181). Before trial, Johnson’s mitigation specialist reached out to

Timothy in two letters while Timothy was in TDCJ custody—but Timothy did

not respond. 4 SHRR 46–48. Trial counsel felt that Timothy’s testimony was

valuable because he was “a little more honest” about the parenting style under

which Johnson and his brothers grew up. 4 SHRR 68. For instance, Timothy

explained at trial that Johnson kept to himself as a child, that the family did

not talk about their feelings, and that Johnson used marijuana at a young age.

50 RR 72–75. Johnson fails to show how Timothy’s affidavit adds anything to

this testimony or would have furthered any defensive theme. To the contrary,

at the state habeas hearing, Timothy testified that he never saw Johnson using

crack or PCP. Instead, he only saw Johnson “high” three or four times. 4 SHRR

250–51. Johnson has not shown trial counsel were deficient for not eliciting

additional testimony from Timothy Johnson.

      Michael Henry, Johnson’s best friend, DE 21-6, did not testify at trial.

However, he testified at the state habeas hearing. The state habeas court found

that Henry’s affidavit was not compelling, in part because the last time Henry

saw Johnson was in 2000. 2 SHCR at 963 (¶2.139). Ultimately, after reviewing

                                         48
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21    Page 57 of 100 PageID 549


all of Henry’s proffered testimony, the state habeas court found that trial

counsel were not deficient for not presenting Henry as a witness. SHCR at 962–

65 (¶¶2.137–.151). Trial counsel’s mitigation specialist reached out to Henry by

mail because he was in prison. 4 SHRR 43–44. Henry expressed his willingness

to help Johnson, but trial counsel decided not to call him. This was due in large

part to Henry’s own conviction for capital murder. 3 SHRR 186; 4 SHRR 45. At

the state habeas hearing, Henry acknowledged that he had two capital murder

convictions—one for killing a man and a woman, and one for killing a child

under six. 4 SHRR 204–05. Trial counsel was wary of the State making a “birds

of a feather” argument and did not feel that Henry’s testimony would have been

beneficial to Johnson. 3 SHRR 187; see also Gardner, 779 Fed. App’x. at 193;

Mitchell, 641 F.3d at 143. Further, both Henry’s affidavit and his state habeas

hearing testimony are not helpful to Johnson in any meaningful sense. For

instance, according to his affidavit, the last time Henry saw Johnson was in

2000. DE 21-6 (¶17). And while Henry testified that, as a child, Johnson seemed

“down,” “quiet,” and “preoccupied,” he also acknowledged that there were times

when Jonson was happy. 4 SHRR 177, 198. Johnson fails to show trial counsel

were ineffective for not calling Henry.

      Lashan Mills, DE 21-7, is Johnson’s cousin. She did not testify at trial or

at the state habeas hearing. The state habeas court found that Mills’s proffered

testimony was speculative and that she failed to show up for a meeting with the

                                          49
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21       Page 58 of 100 PageID 550


defense. 2 SHCR at 960 (¶¶2.123–.126). Indeed, Johnson’s mitigation specialist

contacted and met with Mills. 4 SHRR 52. However, Mills proved to be

unreliable by not showing up for a meeting with the attorneys. 4 SHRR 69.

Mills’s unreliability forecloses a finding of deficiency on the part of trial counsel.

See Dowthitt v. Johnson, 230 F.3d 733, 749 (5th Cir. 2000) (“[C]ounsel’s actions

here would be characterized as reasonable trial strategy because they

attempted to investigate Dowthitt’s background and were thwarted by

uncooperative potential witnesses”).

      Anthony Grimes, one of Johnson’s friends, DE 21-8, did not testify at trial.

However, he testified at the state habeas hearing. The state habeas court found

that Grimes’s proffered testimony did not reveal any material, new information.

2 SHCR at 939 (¶¶2.43–.46). And Johnson makes no mention of how Grimes’s

testimony would have added any context to his drug addiction. In fact, Grimes

never saw Johnson doing crack cocaine. Instead, the most he could say was the

he saw Johnson “smoking weed.” 5 SHRR 57. Johnson has not shown trial

counsel were deficient for not calling Grimes to testify.

      Courtney Johnson, DE 21-9, was Johnson’s sister-in-law and testified at

Johnson’s punishment trial. The state habeas court considered her proffered

testimony and found a myriad of contradictions between her affidavit and trial

testimony. 2 SHCR at 945–51 (¶¶2.68–.78). This is supported by the record.

Courtney Johnson proved to be a bad witness, lacking in credibility. It is unclear

                                            50
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21       Page 59 of 100 PageID 551


how having her testify more would have helped Johnson’s jury contextualize the

circumstances surrounding his drug use. For instance, she seemingly surprised

trial counsel with her testimony during Johnson’s punishment phase when she

appeared to lie about going to the Kwik Kar the day Johnson go fired. 55 RR

120–21. She also denied calling the police and alleging that Johnson had pointed

a gun at her. 50 RR 126–27. Even more, several statements in her affidavit

contradict her trial testimony. For example, at trial, when asked about

Johnson’s personality, she said “[m]ost of the time he’s happy and outgoing, just

likes to be outside—I mean, positive person.” 50 RR 113. But in her affidavit,

she claims that “[a]s long as I have known [Johnson] he has been very quiet and

one to stick to himself.” She also stated in her affidavit that Johnson is a “loner.”

DE 21-9 (¶¶4–5). Johnson fails to show trial counsel were deficient for not

presenting more testimony from Courtney Johnson.

      Hazel Johnson, Johnson’s mother–in–law, DE 21-10, testified at

Johnson’s punishment trial. The state habeas court considered her affidavit and

found it to be cumulative of her trial testimony, as well as containing

information harmful to Johnson. 2 SHCR at 959–60 (¶¶2.119–.122). Indeed, the

record reflects that Hazel Johnson’s affidavit is cumulative of her trial

testimony. See generally DE 21-10. For instance, at trial, she generally testified

that she had a close relationship with Johnson, that he had a good personality,

that he was stressed about money, and that he is a good person that she loved.

                                            51
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21      Page 60 of 100 PageID 552


50 RR 90–98. She also testified that her father had a problem with drug

addiction, and that she saw and spoke with Johnson when he was high. 50 RR

91–93. In fact, the only new testimony she appears to provide is that Johnson

stole things from her house. DE 21-10 (¶3). Evidently, trial counsel were able to

keep that from the jury. See Gardner, 779 F. App’x at 193; Mitchell, 641 F.3d at

143. Thus, Johnson fails to show trial counsel were deficient for failing to elicit

more testimony from Hazel Johnson.

      Frances Wilson, DE 21-11, was Daphne Johnson’s aunt and testified at

Johnson’s punishment trial. The state habeas court found that Wilson’s

affidavit was cumulative of her trial testimony and full of hearsay. 2 SHCR at

959 (¶¶2.113–.118). Her affidavit is also cumulative of her trial testimony. At

trial, Wilson testified generally that she knew about Johnson’s drug problem,

noticed signs of depression in 2011, was concerned that Johnson might commit

suicide tried to help Johnson but did not have funds, and that Johnson loved

his daughters and was a good father. 50 RR 99–109. In comparison, her affidavit

shows generally that she encouraged Johnson to stop using drugs and that she

was financially and emotionally supportive of him. DE 21-10 (¶¶3–7). Johnson

has not shown that trial counsel were deficient in failing to elicit this cumulative

testimony. See Belmontes, 558 U.S. at 22.

      Makayi Johnson, DE 21-12, was Johnson’s daughter and did not testify

at trial. In her affidavit she states that she wanted to testify at Johnson’s trial

                                           52
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21    Page 61 of 100 PageID 553


“to talk about what he means to our family—that I want him to live so he can

be there for me as I grow up.” And that she “wanted to tell the jury that” her

dad “is not a bad person, even though he did a terrible thing.” DE 21-12 (¶6).

The state habeas court found that trial counsel abided by Johnson’s wishes in

not calling his daughters to testify and that they were not deficient for not

calling Makayi. 2 SHCR at 962 (¶¶2.135–.136). Indeed, trial counsel considered

calling Johnson’s daughters, but Johnson opposed it. 3 SHRR 154. Trial

counsel’s following of Johnson’s wishes in this regard does not result in

ineffective assistance. See Dowthitt, 230 F.3d at 748 (holding trial counsel may

not be held ineffective for honoring his client’s wishes that his family members

not be interviewed or called to testify at trial as long as the client made an

informed decision). The state habeas court also found that, to the extent

Johnson claims that Makayi should have been allowed to testify about her love

for him and her desire for him to live, such testimony is irrelevant to Johnson’s

own moral blameworthiness for robbing and murdering Nancy Harris by setting

her on fire and leaving her to burn to death. See SHCR at 961 (¶2.129) (citing

Rhoades v. State, 934 S.W.2d 113, 126) (Tex. Crim. App. 1996) (ruling that

photographs of the defendant which depict a cheerful early childhood are

irrelevant because such evidence has no relationship to his conduct). But see

Rhoades v. Davis, 914 F.3d 357, 367 (5th Cir. 2019) (noting that photographs

from defendant’s childhood were relevant to defendant’s character         at the

                                          53
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21     Page 62 of 100 PageID 554


penalty phase of his capital murder trial, but refusing to reach the question of

whether Supreme Court precedent clearly establishes a specific legal rule

requiring the admission of the photographs). Further, evidence that depends on

mere sympathy or emotional response should not be considered in the jury’s

determination of the defendant’s deathworthiness. Prystash v. State, 3 S.W.3d

522, 534 (Tex. Crim. App. 1999). In other words, the state habeas court found

that trial counsel were not deficient for failing to offer inadmissible evidence in

this regard. See 2 SHCR at 961 (¶¶2.129–.133). In the end, Johnson fails to show

that trial counsel were deficient for failing to call Makayi Johnson.

       Lastly, Johnson claims that trial counsel should have called expert such

as Dr. Celeste Henery, DE 21-14 (affidavit of Dr. Henery), to talk about the

significance of Johnson’s social history. Pet. at 13. Johnson asserts that such

expert testimony could have been used to “contextualize” and explain “the larger

social and cultural frameworks in which Johnson grew up and lived his adult

life.” Pet. at 13, 32–43. But Johnson glosses over the record evidence reflecting

trial counsel’s retention of a similar expert—Dr. Kristi Compton. Dr. Compton

was available to testify as a social historian or in a similar role. 3 SHRR 183;

CR 4555–57. She was prepared to “discuss the psychological significance” of

Johnson’s history. 6 SHRR 130. Trial counsel provided Dr. Compton with

everything they thought was relevant, including Johnson’s medical records, jail

records, and police interviews. 6 SHRR 130–31. However, trial counsel

                                           54
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21     Page 63 of 100 PageID 555


ultimately chose not to call Dr. Compton to testify. 3 SHRR 86. At the state

habeas hearing, counsel explained that this was part of her strategy for keeping

the State’s expert—Dr. Proctor—off the stand:

             Timothy Proctor was sitting in the front row and had been
      there throughout the punishment phase with his boxes of records
      that he had reviewed. I know he testifies very well in front of juries,
      and his testimony can be very damaging to the Defense. And I had
      a very intense, heated conversation with Dr. Compton and Brendan
      Ross in the hallway about whether or not it—we get more out of
      putting Compton on than we could lose by them putting Proctor on.
      Because we had the belief, nobody ever said so, but we had the belief
      that if we didn’t put on Compton, the State wasn’t going to put on
      Proctor. And we were ultimately right in that.

3 SHRR 154–55. This was sound strategy. As discussed in more detail below,

Dr. Proctor’s testimony would have been extremely damaging to Johnson. See

Argument, Section I(C), infra. Trial counsel was not deficient for attempting to

avoid it. Gardner, 779 F. App’x at 193; Mitchell, 641 F.3d at 143. Indeed, nothing

in Dr. Henery’s affidavit undermines trial counsel’s explanation for refraining

from presenting a social historian or other experts who had interviewed

Johnson. See Argument, Section I(C), infra. In other words, had Dr. Henery

testified at Johnson’s trial, it would have led to the kind of rebuttal testimony

trial counsel was attempting to avoid. Specifically, offering Dr. Henery’s

testimony would have allowed Dr. Proctor to interview Johnson—opening the

door to Dr. Proctor’s damaging testimony. Indeed, Dr. Henery interviewed

Johnson. And that interview was an “essential” part in forming the “basis of”


                                           55
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21      Page 64 of 100 PageID 556


her expert opinion. DE 21-14 (¶8); See also infra I(C); Kansas v. Cheever, 571

U.S. 87, 94 (2013) (“When a defendant presents evidence through a

psychological expert who has examined him, the government likewise is

permitted to use the only effective means of challenging that evidence:

testimony from an expert who has also examined him.”; Lagrone v. State, 942

S.W.2d 602, 611 (Tex. Crim. App. 1997) ( allowing trial courts to “order criminal

defendants to submit to a state-sponsored psychiatric exam on future

dangerousness when the defense introduces, or plans to introduce, its own

future dangerousness expert testimony”)(emphasis added).

      This is not a case where trial counsel did not consult with a social

historian at all. In fact, the social history expert trial counsel retained appeared

adequately qualified to opine on matters of forensic psychology—even when

compared to the expert Johnson proffers now. Compare CR 4555–57 (Dr.

Compton’s CV indicating she has Ph.D. in Clinical Psychology) with DE 21-14

(¶¶2–3) (Dr. Celeste Henery has a Ph.D in Anthropology). Johnson has not

shown trial counsel were deficient for not calling Dr. Celeste Henery or a similar

expert.

      To be sure, some of the information contained in Johnson’s attached

affidavits may provide greater detail in some respects than the evidence present

in the trial record. Still, as shown above, and contrary to Johnson’s assertions,

the evidence presented at trial travels much the same pathways and reaches

                                           56
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21    Page 65 of 100 PageID 557


the same end—giving context to the circumstances leading to Johnson’s murder

of Nancy Harris. And Johnson’s contention that there was other evidence that

could have been presented—or that counsel should have focused more on

Johnson’s social circumstances or the genesis of his drug use—fails to establish

deficient performance. See Coble, 496 F.3d at 436–37 (holding that a “desire to

have a specific defense theory presented does not amount to ineffective

assistance on federal habeas review”); Dowthitt 230 F.3d at 743 (“We must be

particularly wary of argument[s] [that] essentially come[ ] down to a matter of

degrees.”). Moreover, because most—if not all—of the evidence Johnson

provides now was presented at his trial his claim on this point fails. See

Belmontes, 558 U.S. at 22; Coble, 496 F.3d at 436–37.

      Even more, both in assessing counsel’s strategy and prejudice, this Court

must consider the evidence that counsel sought to avoid and that surely would

have been elicited by the State during cross-examination. See Strickland, 466

U.S. at 699; Belmontes, 558 U.S. at 20. For instance, most of Johnson’s proffered

testimony relates to his upbringing and drug use—the kind of evidence trial

counsel cannot be found deficient for avoiding. See Brown v. Thaler, 684 F.3d

482, 499 (5th Cir. 2012) (finding counsel’s decision to not offer evidence of a

defendant’s troubled, impoverished, and disadvantaged background to be

reasonable because the evidence was “double-edged” in that it “might suggest

[that he], as a product of his environment, is likely to continue to be dangerous

                                          57
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21      Page 66 of 100 PageID 558


in the future” (citation and internal quotation marks omitted)); Hopkins v.

Cockrell, 325 F.3d 579, 586 (5th Cir. 2003) (“As for the alcohol and drug abuse,

this Court has repeatedly denied claims of ineffective assistance of counsel for

failure to present ‘double edged’ evidence where counsel has made an informed

decision not to present it.”).

      Johnson’s assertions of deficiency on the part of trial counsel are

fundamentally different from those in which the Supreme Court has found

deficient performance. See Porter v. McCollum, 558 U.S. 30, 39 (2009) (with a

month to prepare before sentencing the attorney “had only one short meeting

with [the defendant] regarding the penalty phase. He did not obtain any of [his]

school, medical, or military service records or interview any members of [his]

family”); Rompilla, 545 U.S. at 389 (finding deficient performance when defense

lawyers failed to “to look at a file he kn[ew] the prosecution w[ould] cull for

aggravating evidence . . . when the file [was] sitting in the trial courthouse, open

for the asking”); Wiggins, 539 U.S. at 516–19 (trial counsel wholly failed to

prepare a social history and ignored serious issues that required further

investigation); Williams, 529 U.S. at 395 (“[T]rial counsel did not begin to

prepare for [the punishment] phase of the proceeding until a week before the

trial[,] .. . failed to conduct an investigation that would have uncovered

extensive records graphically describing [the defendant’s] nightmarish

childhood, not because of any strategic calculation . . . [failed to] introduce

                                           58
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21       Page 67 of 100 PageID 559


available evidence that [he] was ‘borderline mentally retarded’’ and otherwise

ignored readily available evidence.) (emphasis added).

      As a result, Johnson fails to prove deficiency on the part of trial counsel

for failing to adequately conduct a mitigation investigation. Nor can he show

that the state court’s decision regarding his claims was contrary to, or involved

an unreasonable application of, clearly established federal law as determined

by the Supreme Court; or that the state court decision was based on an

unreasonable determination of the facts in light of the evidence presented in the

state court proceedings. 28 U.S.C. § 2254(d)(1)–(2).


               5.   Even assuming trial counsel were deficient, Johnson is
                    unable to prove prejudice given all the aggravating
                    evidence before the jury and the double-edged nature
                    of his social history and drug use evidence.

      Beyond his habeas evidence being cumulative of testimony already

presented at his trial, Johnson is unable to prove prejudice stemming from the

alleged deficiencies of trial counsel during the punishment phase. See Riley, 339

F.3d at 315.

      Here, Johnson fails to balance his purportedly new evidence against all

the aggravating evidence, including the brutal nature of the crime he

committed. See Belmontes, 558 U.S. at 20; Strickland, 466 U.S. at 695. In other

words, the sheer brutality of his crime, coupled with the aggravating evidence

in his case prevents him from proving he was prejudiced by counsel’s alleged

                                          59
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21     Page 68 of 100 PageID 560


deficiencies. See Vasquez v. Thaler, 389 F. App’x 419, 428 (5th Cir. 2010)

(“Naturally, the power of the newly amplified case to mitigate a jury’s selected

punishment will be contingent on other factors in the case, such as the

circumstances of the crime.”); Ladd v. Cockrell, 311 F.3d 349, 360 (5th Cir. 2002)

(citing Strickland, 466 U.S. at 698) (recognizing when “evidence of future

dangerousness” is “overwhelming. . . it is virtually impossible to establish

prejudice”). As noted above, the aggravating evidence in Johnson’s case was

powerful. At the point of the punishment proceedings, the jury had seen

surveillance video of Johnson dousing Nancy Harris in lighter fluid, robbing

her, setting her on fire, and calmly walking out of the convenience store while

Harris was burning to death and pleading for her life. 44 RR 49; SX #16–17; 54

RR 30–31. Additionally, the jury was presented with Johnson’s extensive

criminal history, which included instances of domestic violence, aggravated

assault, fleeing from law enforcement, biting police officers, exposing his erect

penis to a female hotel worker, and theft. See Statement of the Facts, Section

II(A)(1), supra. Further, the jury heard of Johnson’s violent and disruptive

behavior while incarcerated where he split an inmate’s head open, masturbated

in front of a female guard, and threatened a detention officer. See Statement of

the Facts, Section II(A)(2), supra. They also saw dashcam video of Harris

burning alive, screaming and pleading for help. See Statement of Facts, Section

II(C). Additionally, the jury heard testimony about how much pain Harris was

                                          60
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21      Page 69 of 100 PageID 561


in at the hospital while suffering from severe burns for several days before she

died. See Statement of the Facts, Section II(C), supra.

      What is more, even if counsel had focused more on Johnson’s social history

and drug use, it is not clear that it would have aroused any more sympathy from

the jury. Pinholster, 563 U.S. at 201 (“The new evidence relating to Pinholster’s

family—their more serious substance abuse, mental illness, and criminal

problems—is also by no means clearly mitigating, as the jury might have

concluded that Pinholster was simply beyond rehabilitation.”). And even had a

jury found increased evidence of Johnson’s social history and drug use to be

more mitigating than trial counsel’s theme of remorse, such evidence would

have been double-edged. See Johnson v. Cockrell, 306 F.3d 249, 253 (5th Cir.

2002) (“[A]ny evidence about Johnson’s. . . abusive childhood, and drug and

alcohol problems. . . could all be read by the jury to support, rather than detract,

from his future dangerousness”).

      In the end, Johnson has not shown that the state court’s decision

regarding this claim was contrary to, or involved an unreasonable application

of, clearly established federal law as determined by the Supreme Court. Nor has

he shown that the state court decision was based on an unreasonable

determination of the facts in light of the evidence presented in the state court

proceedings. 28 U.S.C. § 2254(d)(1)–(2). Further, he has failed to rebut the

presumptively correct factual determinations underlying the adjudication by

                                           61
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21       Page 70 of 100 PageID 562


clear and convicting evidence. 28 U.S.C. § 2254(e)(1); Valdez, 274 F.3d at 948

n.11. For these reasons, this claim should be denied.


      C.    Trial counsel properly prepared for Dr. Roache’s testimony.

      Johnson claims that trial counsel failed to prepare for and conduct the

punishment phase testimony of Dr. Roache. Pet. at 45–58; DE 21-15.

Specifically, Johnson takes issue with trial counsel’s decisions to: (1) not to allow

Dr. Roache to interview him; (2) not give Dr. Roache a copy of his social history;

and (3) not elicit testimony to explain Johnson’s addiction. Pet. at 49–52.

Johnson raised this claim during state habeas review, and it was denied.

1 SHCR at 36–41. The state habeas court found no deficiency on the part of trial

counsel in addition to finding that Johnson was not prejudiced. 2 SHCR at 912

(¶¶1.1–1.3). The CCA agreed. Ex parte Johnson, 2019 WL 4317046, at *3.

Specifically, the state habeas court found trial counsel used sound strategy in

(1) not allowing Dr. Roache to interview Johnson; (2) not providing Dr. Roache

a copy of Johnson’s social history; and (3) in presenting Dr. Roache’s testimony.

See SHCR at 912–20 (¶¶1.7–.39). Johnson fails to show this determination was

unreasonable as it is supported by the record.

      First, Johnson takes issue with trial counsel’s decision not to allow Dr.

Roache to interview him. Pet. at 46, 48. But trial counsel’s decision not to allow

Dr. Roache to interview Johnson was a strategic choice. Indeed, trial counsel

did not hire Dr. Roache to diagnose Johnson or to testify about whether or not
                                        62
    Case 3:19-cv-02310-E Document 29 Filed 04/09/21   Page 71 of 100 PageID 563


he was intoxicated at the time of offense. 3 SHRR 90. Instead, trial counsel’s

strategy was to use Dr. Roache to “educate” the jury on addiction. 3 SHRR 156.

        I did not want anybody to interview [Johnson], because I didn’t’
        want the State to bring in their expert to interview [him]. Because
        they would have brought in Dr. Proctor, who would have said he
        wasn’t addicted, he’s just a psychopath, or whatever he wanted to
        call him.

3 SHRR 101. Trial counsel told Dr. Roache that she “had legal strategy reasons”

for not wanting him to interview Johnson. 3 SHRR 160. Indeed, trial counsel’s

strategy proved to be a wise one. Had Dr. Roache interviewed Johnson, the State

would have been able to have had him examined by one of their experts. See

Cheever, 571 U.S. at 94. In fact, the State had noticed Dr. Proctor as an expert

in forensic psychology. CR 4471. At the state habeas hearing, Dr. Proctor

previewed what his testimony would have been like at Johnson’s trial—had Dr.

Roache interviewed Johnson—by opining that Johnson had antisocial

personality disorder. 7 SHRR 33. 5 As for psychopathy, Johnson scored a 26 out

of a possible 40 on the Hare psychopathy checklist. The cutoff is 30. 7 SHRR 39.

Compared to other inmates, that puts Johnson in the 67th percentile for

psychopathy. 7 SHRR 39. Dr. Proctor “wouldn’t say [Johnson] has psychopathy,”

but noted that, “it is an elevated score” that “highlights numerous antisocial




5Dr. Proctor was unable to interview Johnson until April 9, 2018, in connection with
the state habeas hearing. When state habeas counsel had Johnson interviewed, the
State rehired Dr. Proctor. See 7 SHRR 15, 71.
                                           63
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21     Page 72 of 100 PageID 564


personality traits, which are consisted with antisocial personality disorder.” 7

SHRR 40.

      But because of trial counsel’s strategic choice, Dr. Proctor did not get to

interview Johnson at the time of trial. See 7 SHRR 14–15 (Dr. Proctor stating

he “didn’t have access to [Johnson] because the defense did not put on an expert

witness in mental health who had evaluated him”). As a result, none of this

testimony was presented to the jury.

      Especially damaging to Johnson would have been Dr. Proctor’s testimony

undercutting the link between Johnson’s drug use and violence:

            [Johnson’s] criminal behavior is not solely driven by his drug
      use. His antisocial personality drives a lot of the decisions he makes,
      in terms of breaking rules, thrill seeking, need for stimulation,
      being bored, being willing to take actions that are potentially
      harmful to himself or other, including substance abuse.

7 SHRR 43. In other words, according to Dr. Proctor, some of Johnson’s behavior

is related to his substance abuse disorder, but not all of it is. 7 SHRR 116–17.

This testimony would have been credible to a jury and harmful to Johnson’s

case. Indeed, the fact that Johnson’s rule breaking behavior has continued

despite his substance abuse remission due to incarceration supports Dr.

Proctor’s opinion that Johnson’s behavior is driven by more than drug use. 7

SHRR 163–64. Indeed, state habeas counsel were not effective in rebutting Dr.

Proctor’s testimony with their own expert. See 8 SHRR 55, 66–69. This, despite

the fact that the state habeas counsel’s expert had a two-month recess to rebut

                                           64
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21     Page 73 of 100 PageID 565


Dr. Proctor. See 7 SHRR 3, 5 (Dr. Proctor testifying on August 2, 2018); 8 SHRR

3, 7 (Dr. Rosenstein testifying on October 18, 2018). In light of this, trial

counsel’s decision to avoid Dr. Proctor’s testimony rather than attempt to rebut

it seems even more prudent. Johnson fails to rebut the presumption that trial

counsel acted with sound strategy in not having Dr. Roache interview Johnson.

Johnson’s claim on this point fails.

      Second, Johnson complains that trial counsel were ineffective for failing

to give Dr. Roache a copy of his social history and for not letting him view a copy

of the police car video. Pet. at 47. Regarding the social history, trial counsel

explained her strategy during the state habeas hearing:

            I wasn’t asking him to diagnose [Johnson], and I wasn’t
      asking him to talk about whether or not he was intoxicated at the
      time of the offense. I was asking him to explain the diagnoses that
      we already had in the records.

            We had a very unique situation in this case, and this is why I
      made the decision not to put somebody who had interviewed him.
      Because we had medical records that were, like, I think, a month or
      two before the offense that diagnoses addiction, that diagnose
      depression records made before [Johnson] had any kind of
      motivation to exaggerate or lie about his symptoms. So, I thought
      that was—that was a gift. That was a gold mine, because that
      enabled me to get addiction and depression out without actually
      having somebody come in and talk to [Johnson]. And that way—we
      could keep the State from talking to [Johnson].

3 SHRR 102–03. Trial counsel also explained that she is always “reluctant to

turn over the social history to experts because I like it to be compiled with the

good, the bad, and the ugly.” 3 SHRR 159. She noted that if she gives a social

                                           65
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21     Page 74 of 100 PageID 566


history document to an expert then she is “basically giving it to the State.” 3

SHRR 159; see also Tex. R. Evid. 705(a)–(b). Thus, she preferred to orally tell

her experts information. 3 SHRR 159. Indeed, trial counsel gave Dr. Roache an

oral summary of Johnson’s social history, including that he had “been using

drugs from a very early age, that his family used drugs, that he had relatives

who were addicted, and a father who was an alcoholic.” 3 SHRR 105. Again,

Johnson fails to show trial counsel was constitutionally deficient in utilizing

this presumptively sound strategy. Further, Johnson’s claim that trial counsel

did not allow Dr. Roache to view an in-store video of Johnson at the time of the

incident is not supported by the record. Pet. at 46; DE 21-15 (¶7). Trial counsel

testified that had Dr. Roache wished to see the in-store video of the offense

taking place, she would have allowed him to see it. 3 SHRR 100. The trial court

found her testimony credible, 2 SHCR at 918 (¶1.32), and Johnson fails to

undermine that determination with clear and convincing evidence. 28 U.S.C.

§ 2254(e)(1). “A trial court’s credibility determinations made on the basis of

conflicting evidence are entitled to a strong presumption of correctness and are

virtually unreviewable by the federal courts.” Pippin v. Dretke, 434 F.3d 782,

792 (5th Cir. 2005). (internal quotation marks and citations omitted).

      Lastly, Johnson argues that trial counsel were ineffective for failing to

elicit testimony explaining Johnson’s addiction. Pet. at 49–52. But the record

refutes this claim. Trial counsel testified that she wanted to get Dr. Roache “off

                                          66
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21    Page 75 of 100 PageID 567


the stand pretty quickly.” 3 SHRR 172. Not only did Dr. Roache have a flight to

catch, but trial counsel felt that his testimony was “kind of dry and academic.”

3 SHRR 172. And she “didn’t really feel the jury responding to it.” 3 SHRR 172.

Thus, she did not go into more detail “on a lot of things.” 3 SHRR 172. Indeed,

the testimony presented by Dr. Roache during the state habeas hearing was

exceedingly academic:

            Okay. So it’s—this is the same sort of clay model of the brain
      with the red arrows you’re still seeing there. But because these—
      the brain—the neurocircuits of the brain are interconnected, there
      are other areas of the brain that are involved and activated as part
      of the overall pattern of brain-reward-motivated behavior and
      what’s called executive control circuits.
                                     ***
            So what’s involved in this process is you have the inhibitory
      control from the higher cortical centers, the prefrontal cortex, and
      through—and that’s called the PFC—and the anterior cingulate
      gyrus.
                                     ***
            That’s the orbital frontal cortex, OFC. And the area of the
      brain termed SCC—I’m blanking on that what that stands for at
      that moment—but that’s subcortical, subconscious, sort of the urge
      or impulse. And then there’s memory learning circuits that are
      important, and that’s the amygdala and hippocampus. And that’s
      shown on the diagram as A-m-y-g and H-i-p-p. And those are—in
      trying—the brain, trying to decide should I or shouldn’t I, you know,
      in any moment in time is getting inputs from all these different
      brain areas in either activating or inhibiting the go or no-go.

5 SHRR 97–98. It is unclear from Johnson’s petition how such testimony would

have helped the jury understand Johnson’s addiction any better than the lay

witnesses trial counsel presented. What is more, during his trial testimony, Dr.

Roache referred to Johnson having antisocial personality disorder. See 50 RR
                                          67
    Case 3:19-cv-02310-E Document 29 Filed 04/09/21   Page 76 of 100 PageID 568


14, 47–48, 55. This further prompted trial counsel to “get him off the stand.”

3 SHRR 175.

        Setting all that aside, addiction was not the primary defensive theme in

Johnson’s punishment trial—remorse was. See Argument, Section I(B)(2),

supra. In fact, most of Johnson’s criminal history is comprised of assaultive

offenses, not drug offenses. See 49 RR 100–08; Statement of Facts, Section

II(A)(1)–(2), supra; 6 SHRR 164–67. 6 Given the dearth of drug-related offenses

on Johnson’s record, remorse was an equally—if not more—appropriate

defensive theme than addiction was. To that end, Johnson’s claim that counsel

should have focused more on addiction fails to rebut their presumptively valid

trial strategy.

        Beyond that, Johnson fails to show any prejudice resulting from trial

counsel’s alleged deficiencies in preparing and eliciting testimony from Dr.

Roache. See Argument, Section I(B)(5), supra. That is because the evidence of

Johnson’s drug use and addiction is cumulative, double-edged, and fails in light

of the overwhelming aggravating evidence in this case. See Argument, Section

I(B)(5), supra.




6In the litany of encounters Johnson had with law enforcement, the record shows
Johnson was only charged with possession once, and it was marijuana. See 49 RR 102;
Statement of Facts, Section II(A)(2), supra. Nowhere does the record reflect Johnson
was ever in possession of crack cocaine or PCP when encountered by police.
                                           68
    Case 3:19-cv-02310-E Document 29 Filed 04/09/21   Page 77 of 100 PageID 569


        Johnson has not shown that the state court’s decision regarding this claim

was contrary to, or involved an unreasonable application of, clearly established

federal law as determined by the Supreme Court. Nor has he shown that the

state court decision was based on an unreasonable determination of the facts in

light of the evidence presented in the state court proceedings. 28 U.S.C.

§ 2254(d)(1)–(2). Further, he has failed to rebut the presumptively correct

factual determinations underlying the adjudication by clear and convicting

evidence. 28 U.S.C. § 2254(e)(1); Valdez, 274 F.3d at 948 n.11. For those reasons,

this claim should be denied.


        D.    Trial counsel consulted with an expert regarding the
              unavailability of mental health care and substance abuse
              treatment.

        Finally, Johnson urges that trial counsel were ineffective for failing to

hire an expert to explain how Johnson lacked treatment options for his mental

health and substance abuse issues. Pet. at 59–61. He posits that trial counsel

should have called Dr. King Davis, DE 21-16, 7 or a similar expert to testify to

this effect. Pet. at 61–70. Again, Johnson raised this claim during state habeas

review. 1 SHCR at 62–74. He was denied relief. 2 SHCR at 931 (¶1.87); Ex parte

Johnson, 2019 WL 4317046, at *3. In reviewing Dr. Davis’s affidavit, the state



7Dr. Davis’s witness statement contains no statement that he would have testified if
asked. DE 21–6. Accordingly, this statement fails to support a claim of IATC. Day,
F.3d at 538.
                                           69
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21   Page 78 of 100 PageID 570


habeas court found that Dr. Davis’s proffered testimony did not further trial

counsel’s selected and strategic theme of remorse. 2 SHCR at 930 (¶1.79).

Further, Dr. Davis’s affidavit had key omissions relating to Johnson’s access to

drug treatment, undercutting his credibility; and even if he had testified, such

testimony would not have made a difference in light of all the aggravating

circumstances in Johnson’s case. 2 SHCR at 930 (¶¶1.81–.88). This decision was

reasonable based on the record.

      Trial counsel talked to Dr. Roache about testifying regarding treatment

availability. 3 SHRR 161. But as mentioned above, during Dr. Roache’s

testimony, trial counsel made the strategic choice to get him off the stand

quickly. Further, the defensive them was remorse, not addiction. 3 SHRR 60–

61. Johnson fails to show how Dr. Davis’s affidavit would have furthered trial

counsel’s chosen theme. See DE 21-16; Pet. at 59–70.

      But the most glaring problem with Dr. Davis’s affidavit is that it ignores

the fact that Johnson went to inpatient drug and alcohol treatment. For

example, Johnson testified that he went to inpatient treatment at Summer Sky.

50 RR 60–61. This appears nowhere in Dr. Davis’s affidavit, see generally DE

21-16, despite the fact that a “Summer Sky Certificate” is plainly part of the

materials Dr. Davis reviewed. See DE 21-16 at 47. Further, Dr. Davis does not

appear to acknowledge Johnson’s probation history and its requirements. See

generally DE 21-16. Indeed, in July of 1999, Johnson had to attend Alcohol

                                         70
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21     Page 79 of 100 PageID 571


Anonymous meetings and undergo outpatient treatment per the terms and

conditions of his felony probation. SX #169; 55 RR 166. Thus, it is evident from

the record that between Summer Sky and felony probation, Johnson had drug

treatment opportunities that Dr. Davis fails to acknowledge and that would

have undermined his testimony.

      Putting all that aside, Johnson is unable to prove prejudice. After all, the

aggravating evidence in this case was powerful. And the brutality of Johnson’s

crime was evident from surveillance video showing him setting Harris on fire;

with her burning to death and screaming for help while Johnson calmly walked

away. Dr. Davis’s testimony regarding the size of the uninsured population,

general levels of health literacy, and the impact of HB 2292, would not likely

have swayed the jury from sentencing Johnson to death after seeing and

hearing such evidence. See DE 21-16. In other words, there is no reasonable

probability that, but for counsel’s alleged unprofessional errors, the result of

Johnson’s punishment proceeding would have been different. Strickland, 466

U.S. at 694.

      In the end, Johnson has not shown that the state court’s decision

regarding his IATC claim was contrary to, or involved an unreasonable

application of, clearly established federal law as determined by the Supreme

Court. Nor has he shown that the state court decision was based on an

unreasonable determination of the facts in light of the evidence presented in the

                                          71
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21    Page 80 of 100 PageID 572


state court proceedings. 28 U.S.C. § 2254(d)(1)–(2). Further, he has failed to

rebut the presumptively correct factual determinations underlying the

adjudication by clear and convicting evidence. 28 U.S.C. § 2254(e)(1).

Accordingly, these claims and any requested relief should be denied.


II.   Johnson’s Claims Challenging Texas’s Death Penalty Statute Are
      Foreclosed by Precedent.

      Johnson’s next set of claims take aim at the constitutionality of Texas’s

death penalty statute. Specifically, Johnson argues that: (1) the future

dangerousness special issue is vague; (2) the mitigation special issue lacks a

burden of proof; and (3) Texas’s “10-12” rule misleads jurors. Pet. at 70–85. But

because clearly established federal law forecloses Johnson’s claims, his

requested relief should be denied.


            A.    The future dangerousness            special   issue   is   not
                  unconstitutionally vague

      Johnson asserts that Texas’s future dangerousness special issue—Article

37.071, Section 2(b)(1) of the Texas Code of Criminal Procedure—is

unconstitutionally vague because it fails to define the terms “probability” and

“criminal acts of violence.” Pet. at 70–82. Johnsons raised this claim on direct

appeal. Johnson’s Br. at 140. He also raised it on state habeas. 1 SHCR at 164–

68. On state habeas review, the CCA held that Johnson’s claim on this point

was procedurally barred, because it had been raised and rejected on direct

                                          72
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21     Page 81 of 100 PageID 573


appeal. Ex parte Johnson, 2019 WL 4317046, at *2 (citing Ex parte Hood, 304

S.W.3d 397, 402 n.21 (Tex. Crim. App. 2010)). On direct appeal, the CCA held

that they had previously considered—and rejected—Johnson’s argument

relating to Article 37.071 and overruled his point of error. Johnson, 2015 WL

7354609, at *36. In like manner, Johnson’s claim fails here, as it is foreclosed

by both state and federal law.

      Johnson argues that the term “probability” is so vague that it fails to serve

a narrowing function on the class of people who will be found to be a future

danger. Pet. at 72. Namely, he argues that the ordinary meaning of the term

“probability” will lead to the answer to the future dangerousness question

“always” being yes. Pet. at 72. But the CCA has repeatedly rejected this

argument. See, e.g., Russeau v. State, 291 S.W.3d 426, 434 (Tex. Crim. App.

2009) (holding that the trial court did not violate the defendant’s due process

rights in failing to define “probability,” where the defendant argued that, “in

common usage, the term ‘probability’ can mean ‘any possibility’” and “‘a juror

would have been compelled to answer the first special issue ‘yes’ if [he was]

convinced that there was even the remotest probability of future violence by

appellant’”). Similarly, Johnson’s claim that the term “criminal acts of violence”

is unconstitutionally vague has been rejected. “The phrase ‘criminal acts of

violence’, as used in the first special issue, is not unconstitutionally vague and

need not be defined for the jury.” Russeau, 291 S.W.3d at 434 (citing Saldano v.

                                           73
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21   Page 82 of 100 PageID 574


State, 232 S.W.3d 77, 91 (Tex. Crim. App. 2007) and Druery v. State, 225 S.W.3d

491, 509 (Tex. Crim. App. 2007)); see also Milton v. Procunier, 744 F.2d 1091,

1095 (5th Cir. 1984) (“Under Texas law, these terms are sufficiently common

that their definition is not required in a jury charge under the capital murder

statute.”).

      Indeed, the future dangerousness special issue in the Texas capital

punishment scheme has been repeatedly upheld by the Supreme Court against

similar challenges. See Jurek v. Texas, 428 U.S. 262, 274–76 (1976); see also

Pulley v. Harris, 465 U.S. 37, 49 n.10 (1984) (stating that Texas’s punishment

issues are not impermissibly vague because they have a “common sense core of

meaning”). The Fifth Circuit has likewise repeatedly rejected claims

complaining that these terms were not defined. Sprouse v. Stephens, 748 F.3d

609, 622–23 (5th Cir. 2014) (citing Turner v. Quarterman, 481 F.3d 292, 300

(5th Cir. 2007)); Paredes v. Quarterman, 574 F.3d 281, 294 (5th Cir. 2009)

(finding that the terms used in the future dangerousness special issue “‘have a

plain meaning of sufficient content that the discretion left to the jury [is] no

more than that inherent in the jury system itself’”) (citation omitted); Hughes

v. Johnson, 191 F.3d 607, 615–16 (5th Cir. 1999). Johnson does not attempt to

distinguish his case from the well-settled precedent above.

      As a corollary to this adjudicated claim, Johnson argues that Barefoot v.

Estelle, 463 U.S. 880 (1983) should be overturned. Pet. at 74–80. But this claim
                                         74
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21      Page 83 of 100 PageID 575


was not presented to the state court; thus, it is unexhausted and procedurally

defaulted. 1 SHCR at 164–68. Johnson does not argue cause or prejudice for the

default or prejudice resulting from the alleged violation of federal law. Nor does

he demonstrate that failure to consider this claim will result in a fundamental

miscarriage of justice. Pet. at 74–80; see Coleman v. Thompson, 501 U.S. 722,

750 (1991). Thus, Johnson’s claim is procedurally barred from federal habeas

review. Still the Fifth Circuit has repeatedly declined other invitations to revisit

the validity of Barefoot. See Johnson v. Cockrell, 306 F.3d 249, 255 (5th Cir.

2002); Tigner v. Cockrell, 264 F.3d 521, 526-27 (5th Cir.2001) (“We decline

Tigner’s invitation to undercut Barefoot, because to do so on collateral review

would constitute a new rule in violation of Teague’s non-retroactivity principle”).

And Johnson cites no compelling case law indicating that this Court should hold

any differently. Pet. at 74–80. Beyond being barred, Johnson’s claim on this

point should be denied.

      In like manner, Johnson’s argument relating to Johnson v. Mississippi,

486 U.S. 578 (1988), Pet. at 81–82, is unexhausted and procedurally defaulted,

as he did not present it in state court. 1 SHCR at 164–68. Even so, this claim is

equally unavailing. Essentially, Johnson appears to argue that a court should

re-evaluate his future dangerousness based on his post-trial behavior. Pet. at

81–82. But this claim runs counter to the non-retroactivity principle of Teague.

Indeed, Johnson points to no Supreme Court case holding that a death-row

                                           75
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21   Page 84 of 100 PageID 576


inmate is entitled to another future dangerousness determination several years

after sentencing. See Hughes v. Dretke, 160 F. App’x. 431, 437 (5th Cir. 2006)

(finding that reasonable jurists would not debate whether the denial of relief

would be appropriate when an inmate argues that “post hoc proof of good

behavior in prison and a defendant’s advanced age are sufficient reasons to set

aside a jury verdict”); see also Bible v. Stephens, 640 Fed. Appx. 350, 355 (5th

Cir. 2016)(unpublished) (concurring with the district court’s holding that there

is no clearly established law entitling a death–row inmate to another future

dangerousness determination after his sentencing and that to require such an

evaluation would be creating a ‘new rule’ of constitutional law”) (quoting Bible

v. Stephens, No. 4:13-CV-200, 2014 WL 5500722, at *10 (S.D. Tex. Oct. 30,

2014)). Put plainly, because Johnson’s claim on this point is both procedurally

barred and Teague–barred, any requested relief should be denied.

      In the end, Johnson fails to show that the state court’s decision denying

his vagueness claim was contrary to, or involved an unreasonable application

of, clearly established federal law as determined by the Supreme Court.

28 U.S.C. § 2254(d)(1). Accordingly, this claim and any requested relief by

Johnson should be denied.




                                         76
    Case 3:19-cv-02310-E Document 29 Filed 04/09/21     Page 85 of 100 PageID 577


        B.    No clearly established federal law requires that Texas’s
              mitigation special issue be assigned a burden of proof.

        Next, Johnson argues that Article 37.071 of the Texas Code of Criminal

Procedure violates Apprendi v. New Jersey, 530 U.S. 466 (2000), and Ring v.

Arizona, 536 U.S. 584 (2002), 8 because the statute fails to assign the State a

burden of proof regarding the mitigation special issue. Pet. at 82–85. He raised

this claim on direct appeal, Johnson’s Br. at 138–39, and his point of error was

overruled. Johnson, 2015 WL 7354609, at *36; see, e.g, Roberts v. State, 220

S.W.3d 521, 535 (Tex. Crim. App. 2007). His claims should fare no better in this

federal forum.

        Johnson’s claim that Texas’s capital punishment scheme violates the

Constitution because the mitigation special issue does not allocate a burden of

proof has been rejected by the Fifth Circuit. See Rowell v. Dretke, 398 F.3d 370,

378 (5th Cir. 2005) (“No Supreme Court or Circuit precedent constitutionally

requires that Texas’s mitigation special issue be assigned a burden of proof.”).



8 In Apprendi, the Supreme Court held the Sixth Amendment and due process require:
“Other than the fact of a prior conviction, any fact that increases the penalty for a
crime beyond the prescribed statutory maximum must be submitted to a jury, and
proved beyond a reasonable doubt.” 530 U.S. at 490. The Court thus invalidated as a
violation of the Fourteenth Amendment a New Jersey state hate crime statute that
authorized an increase in the defendant’s maximum prison sentence based on the
judge’s finding by a preponderance of evidence that the defendant acted with the
purpose to intimidate the victim based on particular characteristics of the victim. Id.
at 491–93. The Supreme Court relied on Apprendi in Ring to overrule part of Arizona’s
capital sentencing scheme, which had provided that trial judges determine the
presence or absence of aggravating factors required by Arizona law for imposition of
the death penalty. Ring, 536 U.S. at 609.
                                             77
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21     Page 86 of 100 PageID 578


Since Rowell was decided, the Fifth Circuit has repeatedly held that claims

regarding the failure to assign either party the burden of proof on the mitigation

special issue are meritless. See Thompson v. Davis, 916 F.3d 444, 462 (5th Cir.

2019); Blue v. Thaler, 665 F.3d 647, 668 (5th Cir. 2011); Druery v. Thaler, 647

F.3d 535, 546 (5th Cir. 2011); see also Avila v. Quarterman, 560 F.3d 299, 315

(5th Cir. 2009) (the Fifth Circuit observing that it is “bound by” its precedent on

this issue).

      And while Johnson asserts that the CCA’s determination runs counter to

Apprendi, 530 U.S. 466, and Ring, 536 U.S. 584, Pet. at 82–85, the Fifth Circuit

has “expressly rejected that argument.” Sprouse, 748 F.3d at 623; see also

Scheanette v. Quarterman, 482 F.3d 815, 828 (5th Cir .2007) (“We have

specifically held that the Texas death penalty scheme did not violate either

Apprendi or Ring by failing to require the state to prove beyond a reasonable

doubt the absence of mitigating circumstances.”); Granados v. Quarterman, 455

F.3d 529, 536 (5th Cir. 2006) (nothing that while “the [S]tate was required to

prove beyond a reasonable doubt every finding prerequisite to exposing [the

defendant] to the maximum penalty of death. . . a finding of mitigating

circumstances reduces a sentence from death, rather than increasing it to

death.”) (emphasis added).

      In fact, Johnson’s requested relief would require this Court to extend

Supreme Court case law to require that the Texas mitigation issue be assigned

                                           78
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21     Page 87 of 100 PageID 579


a burden of proof. Pet. at 84–85. That is something non-retroactivity forbids.

See Broadnax v. Lumpkin, 987 F.3d 400, 415 (5th Cir. 2021) (stating federal

courts are prohibited from making new rules of criminal procedure in habeas

corpus review of final state convictions) (citing Teague v. Lane, 489 U.S. 288,

299–310 (1989)); Rowell, 398 F.3d at 378. Johnson’s arguments fall flat when

faced with the case law. The CCA’s denial of this claim was reasonable and

federal habeas relief should be denied.


            C.    The trial court was not required to instruct the jury
                  that a “No” vote by a single juror on the first special
                  issue, or a “Yes” vote by a single juror on the second
                  special issue, would result in a life sentence instead of
                  death.

      In Johnson’s final challenge to Texas’s death penalty statute, he attacks

what “is commonly known as the ‘10-12’ rule.” Blue, 665 F.3d at 669 (citations

omitted). Essentially, he argues that he trial court violated the Eighth and

Fourteenth Amendments by failing to instruct the jury that a “No” vote by a

single juror on the first special issue, or a “Yes” vote by a single juror on the

second special issue, would result in a life sentence instead of death. Pet. at 85–

88.

      As an initial matter, this claim is procedurally defaulted and precluded

from federal habeas review. Johnson raised this claim on state habeas. 1 SHCR

at 152–58. The CCA found that it was procedurally barred because Johnson

should have raised it on direct appeal. See Ex parte Johnson, 2019 WL 4317046,
                                           79
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21     Page 88 of 100 PageID 580


at *2 (citing Ex parte Nelson, 137 S.W.3d 666, 667 (Tex. Crim. App. 2004)). The

Texas rule procedurally barring claims that should have been, but were not,

raised on direct appeal is an adequate and independent ground barring federal

habeas review of the claim. See Aguilar v. Dretke, 428 F.3d 526, 535 (5th Cir.

2005); Busby v. Dretke, 359 F.3d 708, 719 (5th Cir. 2004). Johnson does not

attempt to argue cause for the default or prejudice resulting from the alleged

violation of federal law. Nor does he demonstrate that failure to consider this

claim will result in a fundamental miscarriage of justice. Pet. at 85–88; see

Coleman v. Thompson, 501 U.S. 722, 750 (1991). Thus, Johnson’s claim is

procedurally barred from federal habeas review.

      In addition to being procedurally defaulted, the state habeas court denied

this claim on the merits. 2 SHCR 992–95 (¶6–6.17). And Johnson fails to show

that this decision was unreasonable. See Busby v. Dretke, 359 F.3d 708, 721 n.14

(5th Cir. 2004) (“That the state habeas court also invoked a procedural bar as

an alternative basis to deny relief does not deprive the state of the benefit of

AEDPA’s deferential standard.”). Indeed, Johnson’s claim on this point plainly

runs counter to the case law. For instance, Johnson premises his arguments on

Simmons v. South Carolina, 512 U.S. 154, 169 (1994), which held that when

“the alternative sentence to death is life without parole. . . due process plainly

requires that [the defendant] be allowed to bring [parole ineligibility] to the

jury’s attention by way of argument by defense counsel or an instruction from

                                          80
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21     Page 89 of 100 PageID 581


the court.” Nowhere in Johnson’s petition does he allege that the jury was

unaware that he would be given life without parole if he did not receive the

death penalty. In fact, the record would refute such a claim if raised. See CR

4514 (“You are instructed that the punishment for the offense of capital murder

is either confinement in the Institutional Division of [TDCJ] for life without

parole or death.”). Instead, Johnson attempts to expand the limited holding in

Simmons to be a blanket challenge to Texas’s “10-12” rule. Again, that is

something this Court cannot do. See Broadnax, 987 F.3d at 415; Teague, 489

U.S. at 299–310; Blue, 665 F.3d at 669. Indeed, Johnson cites no clearly

established federal law—as stated by the Supreme Court—holding the

Fourteenth Amendment’s Due Process Clause requires capital sentencing juries

at the time of his capital murder trial to be informed of the impact of a single

holdout juror on any of the Texas capital sentencing special issues. In fact, there

is none. See Young v. Davis, 835 F.3d 520, 528 (5th Cir. 2016) (“[T]he Supreme

Court has never suggested that Simmons requires informing jurors of the

consequences of a breakdown in deliberations”).

      To the contrary, the Supreme Court has implicitly rejected Johnson’s

argument. See Jones v. United States 527 U.S. 373, 382, 119 (1999) (holding the

Eighth Amendment does not require a capital sentencing jury be instructed as

to the effect of a “breakdown in the deliberative process,” because (1) the refusal

to give such an instruction does not affirmatively mislead the jury regarding the

                                           81
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21     Page 90 of 100 PageID 582


effect of its verdict and (2) such an instruction might well undermine the strong

governmental interest in having the jury express the conscience of the

community on the ultimate question of life or death). And the Fifth Circuit has

expressly rejected similar challenges in their denial of a certificate of

appealability (COA). See Blue, 665 F.3d at 669 (rejecting an Eight Amendment

challenge to the Texas’s 10-12 rule); Hughes v. Dretke, 412 F.3d 582, 594–95

(5th Cir. 2005) (rejecting a Fourteenth and Eighth Amendment challenge to

Texas’s 10-12 rule and noting “no clearly established federal law calls into doubt

the Texas death penalty statute”); Alexander v. Johnson, 211 F.3d 895, 897–98

(5th Cir. 2000) (holding the Teague non-retroactivity doctrine precluded

applying such a rule in a federal habeas context).

      In the end, Johnson’s claim challenging Texas’s 10-12 rule is (1)

procedurally barred by an independent and adequate state law ground; (2)

barred by the Teague non-retroactivity principle; and (3) without merit. Even if

it can be heard on the merits, Johnson fails to show the state court’s decision

denying this claim was contrary to, or involved an unreasonable application of,

clearly established federal law as determined by the Supreme Court. 28 U.S.C.

§ 2254(d)(1). Accordingly, this claim and any requested relief by Johnson should

be denied.




                                          82
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21    Page 91 of 100 PageID 583


III.   Johnson Fails to Show He Was Selectively Prosecuted.

       In the final portion of his petition, Johnson argues that Texas’s death

penalty scheme is unconstitutional because it results in “arbitrary” death

sentences that are based more on race and geography than the egregiousness of

the crime. Pet. at 95–99. Namely, he complains that “prosecutorial discretion

results in a disproportionate number of black defendants whose victims are

white being sentenced to death” and “four counties out of [ ] 254” account for

half of Texas’s death sentences. Pet. at 98–99. But this claim is procedurally

barred and foreclosed from federal review. Additionally, the new pieces of

evidence Johnson attaches in support of this claim cannot be introduced in this

forum. But even setting all that aside, Johnson fails to show that the

decisionmakers in his case acted with a discriminatory purpose.

       First, this claim is procedurally defaulted. Johnson raised this claim on

state habeas. 1 SHCR at 169–78. The CCA found that it was procedurally barred

because Johnson should have raised it on direct appeal. See Ex parte Johnson,

2019 WL 4317046, at *2 (citing Ex parte Nelson, 137 S.W.3d at 667); see also

Aguilar, 428 F.3d at 535; Busby, 359 F.3d at 719. Johnson does not attempt to

argue cause for the default or prejudice resulting from the alleged violation of

federal law. Nor does he demonstrate that failure to consider this claim will

result in a fundamental miscarriage of justice. Pet. at 95–99; see Coleman, 501

U.S. at 750. Thus, Johnson’s claim is procedurally barred from federal habeas

                                          83
    Case 3:19-cv-02310-E Document 29 Filed 04/09/21     Page 92 of 100 PageID 584


review. In addition to being procedurally defaulted, the state habeas court

denied this claim on the merits. 2 SHCR 998–99 (¶9–9.11). And Johnson fails

to show that this decision was unreasonable. See Busby at 721 n.14.

        Because his claim was also denied on the merits, Johnson’s attached DE-

18 (identifying the races and counties of Texas defendants sentenced to death

since January 1, 2000, and the races of their victims), Pet. at 90, is barred from

consideration by Cullen v. Pinholster, 563 U.S. 170, 181 (2011). “Th[e]

backward-looking language [of § 2254(d)] requires an examination of the state-

court decision at the time it was made. It follows that the record under review

is limited to the record in existence at the same time i.e., the record before the

state court. . . .Our cases emphasize that review under § 2254(d)(1) focuses on

what a state court knew and did.” Pinholster, 563 U.S. at 182. To this end,

Johnson cannot prove that the state court unreasonably adjudicated exhausted

claims with arguments and evidence that were not presented in state court.

Similarly, several of the studies Johnson cites were not presented on state

habeas, and thus not part of the record before the state court. See Pet. at 89 n.

9, 10; Pet. at 96 n. 14. 9



9 The Director has attempted to note which pieces of evidence are barred under
Pinholster in Johnson’s present pleading. However, to the extent this list is not
exhaustive of all the newly presented evidence contained in Johnson’s petition, the
Director asserts that any and all evidence not presented in state court is foreclosed
from consideration in this proceeding and reserves the right to argue as much in future
pleadings.
                                             84
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21     Page 93 of 100 PageID 585


      That said, even considering DE-18, Johnson’s claim fails. To demonstrate

selective prosecution, Johnson must show that the prosecution ‘“had a

discriminatory effect and that it was motivated by a discriminatory purpose.’”

United States v. Armstrong, 517 U.S. 456, 465 (1996) (quoting Wayte v. United

States, 470 U.S. 598, 608 (1985)). This requires a showing (1) that “similarly

situated individuals” outside the protected group were not prosecuted, and (2)

that the decision to prosecute was “invidious or in bad faith, in that it rests on

such impermissible considerations as race, religion, or the desire to prevent his

exercise of his constitutional rights.” United States v. Webster, 162 F.3d 308,

333–34 (1998) (citing United States v. Sparks, 2 F.3d 574, 580 (5th Cir. 1993)).

      Further, “the defendant must rebut the presumption that the government

made its decision to prosecute in good faith and in a nondiscriminatory

manner.” Webster, 162 F.3d at 334. Indeed, “[t]he decision to prosecute one

person instead of another is a proper exercise of executive discretion . . . and

[the courts are] ‘both reluctant and restricted in any review of prosecutorial

decisions.’” United States v. Hoover, 727 F.2d 387, 389 (5th Cir. 1984) (citations

omitted). “Thus, a defendant ‘bear[s] a very heavy burden in demonstrating

invidious purpose which invades or overrides that prosecutorial discretion.’”

Hoover, 727 F.2d at 389 (quoting United States v. Greene, 697 F.2d 1229, 1235

(5th Cir. 1983)).



                                          85
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21     Page 94 of 100 PageID 586


      Johnson’s claim is rooted in what he perceives to be disparities in how the

death penalty is sought based on factors such as race and geography. Pet. at 95–

99. He asserts that the discretion afforded to prosecutors has resulted in a

system in which the death penalty is arbitrarily sought throughout the state of

Texas. But the existence of discretion alone does not “render[ ] the capital

sentences imposed arbitrary and capricious.” McCleskey v. Kemp, 481 U.S. 279,

307 (1987) (quoting Gregg v. Georgia, 428 U.S. 153, 199 (1976)). Beyond that,

Johnson’s references to case studies and statistics, Pet. at 95–99, fails to show

that “the decisionmakers in his case acted with discriminatory purpose.”

McCleskey, 481 U.S. at 292 (emphasis in original); see also White v. Thaler, 522

F. App’x 226, 235 (5th Cir. 2013) (explaining that a defendant could not prevail

in an equal protection claim challenging the imposition of the death penalty

because he could not show evidence of racial discrimination in his particular

case); Hughes, 160 F. App’x at 436 (petitioner presented no direct evidence that

conviction obtained as a result of racially discriminatory practice). This is true

even where some of the defendants Johnson points to were charged with

murder, because “sharing a charge alone does not make defendants ‘similarly

situated’ for purposes of a selective prosecution claim.” In re U.S., 397 F.3d 274,

285 (5th Cir. 2005); see also Broadnax, 987 F.3d at 414 (“Broadnax’s proffered

view of ‘similarly situated,’ by invoking broad generic commonalities such as

racial characteristics and crimes charged, would render comparisons essentially

                                           86
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21      Page 95 of 100 PageID 587


meaningless.”’). And Johnson’s arguments concerning geographic discrepancies

in the application of the death penalty are equally unavailing. Constitutionally

prohibited arbitrariness does not occur merely because “[t]he capability of the

responsible law enforcement agency can vary widely.” McCleskey, 481 U.S. at

307 n. 28.

      The decision to prosecute capitally is a complex decision involving many

3factors, including the manner and circumstances of the crime, and the nature

of aggravating and mitigating evidence. Cf. McCleskey, 481 U.S. at 294 (“[T]he

Constitution requires that [a jury’s] decision [to impose the death penalty] rest

on consideration of innumerable factors that vary according to the

characteristics of the individual defendant and the facts of the particular capital

offense.”).

      Here, the fact of the matter is simple. When he murdered Nancy Harris

in the course of committing or attempting to commit a robbery, [Johnson]

committed an act for which the United States Constitution and [Texas] laws

permit imposition of the death penalty.” McCleskey, 481 U.S. at 297; see also

Gregg, 428 U.S. at 226 (White, J., concurring) (“[O]ne of society’s most basic

tasks is that of protecting the lives of its citizens and one of the most basic ways

in which it achieves the task is through criminal laws against murder.”)). To

that end, Johnson’s reference to cases where some defendants of a difference

race or county did not receive the death penalty fails to prove the “exceptionally

                                           87
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21     Page 96 of 100 PageID 588


clear proof” of discrimination required by McCleskey. McCleskey, 481 U.S. at

297. That is especially true in Johnson’s case, which presents a particularly

dreadful display of depravity. For instance, Johnson points to no defendant of a

different race or county who poured lighter fluid on a seventy-six-year old

woman, robbed her, set her on fire, and then calmly walked away while she

burned to death—screaming in agony. Put plainly, to say that the boundless

brutality of Johnson’s crime serves to set him apart from any other purportedly

“similarly situated” defendant of a different race or county is an

understatement. As such, Johnson has failed to show that he was selectively

prosecuted or that the death penalty was pursued against him arbitrarily. Any

relief on this claim should be denied.


IV.   This Court Should Deny Johnson’s Request for an Evidentiary
      Hearing.

      To the extent Johnson’s prayer for relief is construed as a request for an

evidentiary hearing, it should be denied. Pet. at 99. “[I]f the record refutes

applicant’s factual allegations or otherwise precludes habeas relief, a district

court is not required to hold an evidentiary hearing.” Schriro v. Landrigan, 550

U.S. 465, 474–75 (2007). Even where no factual findings have been made by a

state court, a district court does not abuse its discretion in refusing to grant an

evidentiary hearing if there are sufficient facts before it to make an informed

decision regarding the merits of a claim. McDonald v. Johnson, 139 F.3d 1056,

                                           88
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21     Page 97 of 100 PageID 589


1060 (5th Cir. 1998). To be entitled to a hearing, a petitioner must show that

there is “a factual dispute which if resolved in [his] favor would entitle him to

relief.” Norman v. Stephens, 817 F.3d 226, 235 (5th Cir. 2016) (citation omitted).

With regard to Johnson’s adjudicated claims, additional factual development

would not be relevant to claims reviewed under § 2254(d)(1). Pinholster, 563

U.S. at 181 (limiting review under § 2254(d)(1) to “the record that was before

the state court”).

      Further, this Court should not grant an evidentiary hearing for any

claims that are procedurally barred. See Woods v. Whitley, 933 F.2d 321, 323

(5th Cir.1991) (holding that “[n]o evidentiary hearing is required” if a prisoner

is unable to satisfy the cause and prejudice standard for overcoming a

procedural bar); see also United States v. Reedy, 393 Fed. Appx. 246, 247 (5th

Cir. 2010) (same). And Johnson fails to show that any evidence would indicate

that but for any constitutional error, no reasonable fact finder would have found

him guilty, or that there are insufficient facts before this Court to address the

merits of his claims. See 28 U.S.C. § 2254(e)(2); Landrigan, 550 U.S. at 474–75.

      Finally, for the reasons discussed throughout this pleading, there are

“sufficient facts” presently before this Court to make an “informed decision.”

Therefore, Johnson fails to show that further factual development would entitle

him to relief.



                                          89
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21    Page 98 of 100 PageID 590


                              CONCLUSION

      For the foregoing reasons, the Director respectfully requests that this

Court deny Johnson’s petition for federal habeas relief, deny his requests for an

evidentiary hearing and discovery, and sua sponte deny a COA. See Alexander,

211 F.3d at 898 (explaining that a district court has the power to sua sponte

deny a COA without prior briefing and argument by counsel).

                                       Respectfully submitted,

                                       KEN PAXTON
                                       Attorney General of Texas

                                       BRENT WEBSTER
                                       First Assistant Attorney General

                                       JOSH RENO
                                       Deputy Attorney General for Criminal
                                       Justice

                                       EDWARD L. MARSHALL
                                       Chief, Criminal Appeals Division

                                       /s/ Garrett Greene
                                       GARRETT GREENE
                                       Assistant Attorney General
                                       Counsel of Record
                                       State Bar No. 24096217

                                       Post Office Box 12548, Capitol Station
                                       Austin, Texas 78711
                                       Tel: (512) 936-1400
                                       garrett.greene@oag.texas.gov

                                       ATTORNEYS FOR RESPONDENT



                                          90
 Case 3:19-cv-02310-E Document 29 Filed 04/09/21     Page 99 of 100 PageID 591


                         CERTIFICATE OF SERVICE

      I hereby certify that, on April 9, 2021, I electronically filed the foregoing

document with the clerk of the court for the U.S. District Court, Northern

District of Texas, using the electronic case filing system. The electronic case

filing system sent a “Notice of Electronic Filing” to lead counsel, who has

consented in writing to accept this Notice as service of this document by

electronic means:

Jeffrey Robert Newberry
University of Houston Law Center
4604 Calhoun Road
Houston, TX 77204-6060
jrnewber@central.uh.edu

David R. Dow
University of Houston Law Center
4604 Calhoun Road
Houston, TX 77204-6060
ddow@central.uh.edu


                                           /s/ Garrett Greene
                                           GARRETT GREENE
                                           Assistant Attorney General




                                           91
Case 3:19-cv-02310-E Document 29 Filed 04/09/21   Page 100 of 100 PageID 592




                                        1
